Exhibit 10.1

INTERCREDITOR AGREEMENT

by and among

BANK OF AMERICA, N.A.,

as ABL Agent,

U.S. BANK NATIONAL ASSOCIATION,

as Notes Agent,

each additional representative from time to time party hereto,

and

each of the Credit Parties party hereto

Dated as of July 6, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page No.  

ARTICLE 1 DEFINITIONS

     2  

Section 1.1

  UCC Definitions      2  

Section 1.2

  Other Definitions      2  

Section 1.3

  Rules of Construction      11  

ARTICLE 2 LIEN PRIORITY

     12  

Section 2.1

  Priority of Liens      12  

Section 2.2

  Waiver of Right to Contest Liens      13  

Section 2.3

  Remedies Standstill      14  

Section 2.4

  Exercise of Rights      14  

Section 2.5

  No New Liens      16  

Section 2.6

  Waiver of Marshalling      16  

ARTICLE 3 ACTIONS OF THE PARTIES

     17  

Section 3.1

  Certain Actions Permitted      17  

Section 3.2

  Agent for Perfection      17  

Section 3.3

  Sharing of Information and Access      18  

Section 3.4

  Insurance      18  

Section 3.5

  No Additional Rights For the Credit Parties Hereunder      18  

Section 3.6

  Inspection Rights and Insurance      18  

ARTICLE 4 APPLICATION OF PROCEEDS

     20  

Section 4.1

  Application of Proceeds      20  

Section 4.2

  Specific Performance      21  

Section 4.3

  Exercise of Remedies – Set Off and Tracing of and Priorities in Proceeds     
22  

ARTICLE 5 INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

     22  

Section 5.1

  Notice of Acceptance and Other Waivers      22  

Section 5.2

  Modifications to ABL Documents and Notes Documents      23  

Section 5.3

  Reinstatement and Continuation of Agreement      25  

ARTICLE 6 INSOLVENCY PROCEEDINGS

     26  

Section 6.1

  DIP Financing      26  

Section 6.2

  Relief From Stay      27  

Section 6.3

  No Contest      27  

Section 6.4

  Asset Sales      27  

Section 6.5

  Separate Grants of Security and Separate Classification      28  

Section 6.6

  Enforceability      28  

Section 6.7

  ABL Obligations Unconditional      28  

Section 6.8

  Notes Obligations Unconditional      29  

Section 6.9

  Adequate Protection      29  

 

-i-



--------------------------------------------------------------------------------

Section 6.10

  Plan of Reorganization      30  

ARTICLE 7 MISCELLANEOUS

     30  

Section 7.1

  Rights of Subrogation      30  

Section 7.2

  Further Assurances      30  

Section 7.3

  Representations      31  

Section 7.4

  Amendments      31  

Section 7.5

  Addresses for Notices      31  

Section 7.6

  No Waiver, Remedies      32  

Section 7.7

  Continuing Agreement, Transfer of Secured Obligations      32  

Section 7.8

  Governing Law: Entire Agreement      32  

Section 7.9

  Counterparts      32  

Section 7.10

  No Third Party Beneficiaries      33  

Section 7.11

  Headings      33  

Section 7.12

  Severability      33  

Section 7.13

  [Reserved]      33  

Section 7.14

  SUBMISSION TO JURISDICTION; JURY TRIAL WAIVER      33  

Section 7.15

  Intercreditor Agreement      34  

Section 7.16

  No Warranties or Liability      34  

Section 7.17

  Conflicts      34  

Section 7.18

  Information Concerning Financial Condition of the Credit Parties      34  

Section 7.19

  Agent Capacities      34  

Section 7.20

  Additional Credit Parties      35  

 

-ii-



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT (as amended, supplemented, restated or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of July 6, 2020, by and among (a) BANK OF AMERICA, N.A. (in its
individual capacity, “Bank of America”), in its capacities as administrative
agent and collateral agent (together with its successors and assigns in such
capacities, the “ABL Agent”) for the ABL Secured Parties (as defined below), (b)
U.S. BANK NATIONAL ASSOCIATION (in its individual capacity, “U.S. Bank”), in its
capacity as notes collateral agent under the Original Notes Indenture referred
to below (together with its successors and assigns in such capacity, the “Notes
Agent”) for the Notes Secured Parties (as defined below), (c) each additional
representative in respect of Additional Debt (as defined below) from time to
time party hereto and (d) each of the Credit Parties (as defined below) party
hereto.

RECITALS

A.    Pursuant to that certain Second Amended and Restated Revolving Credit
Agreement dated as of March 25, 2014 by and among GameStop Corp., as borrower
(the “Company” and, together with certain other Subsidiaries of the Company
specified in the ABL Credit Agreement, collectively, the “ABL Borrowers”), the
financial institutions party from time to time thereto (such financial
institutions, together with their successors, assigns and transferees, the “ABL
Lenders”) and the ABL Agent (as such agreement may be amended, supplemented,
restated or otherwise modified from time to time, the “Original ABL Credit
Agreement”), the ABL Lenders have agreed to make certain loans and other
financial accommodations to or for the benefit of the ABL Borrowers.

B.    Pursuant to the Original ABL Credit Agreement, the ABL Guarantors have
agreed to guarantee the payment and performance of the ABL Borrowers’
obligations under the ABL Documents (as hereinafter defined).

C.    As a condition to the effectiveness of the Original ABL Credit Agreement
and to secure the obligations of the ABL Borrowers and the ABL Guarantors (the
ABL Borrowers, the ABL Guarantors and each other direct or indirect subsidiary
or parent of the ABL Borrowers that is now or hereafter becomes a party to any
ABL Document, collectively, the “ABL Credit Parties”) under and in connection
with the ABL Documents, the ABL Credit Parties have granted to the ABL Agent
(for the benefit of the ABL Secured Parties) Liens on the Collateral.

D.    Pursuant to that certain Indenture, dated as of July 6, 2020, by and among
the Company, as Issuer (the “Notes Issuer”), the Notes Guarantors (as
hereinafter defined), U.S. Bank, in its capacity as trustee (together with its
successors and assigns in such capacity, the “Notes Trustee”), and the Notes
Agent (as such agreement may be amended, supplemented, restated or otherwise
modified from time to time, the “Original Notes Indenture”), the Notes Issuer
has issued senior secured notes to the Notes Holders.

E.    Pursuant to the Notes Documents (as hereinafter defined), the Notes
Guarantors have provided guarantees and security for the Notes Obligations.

F.    As a condition to the effectiveness of the Original Notes Indenture and to
secure the obligations of the Notes Issuer and the Notes Guarantors (the Notes
Issuer, the Notes Guarantors and each other direct or indirect subsidiary or
parent of the Notes Issuer that is now or hereafter becomes a party to any Notes
Documents, collectively, the “Notes Parties”) under and in connection with the
Notes Documents, the Notes Parties have granted to the Notes Agent (for the
benefit of the Notes Secured Parties) Liens on the Collateral.



--------------------------------------------------------------------------------

G.    Each of the ABL Agent (on behalf of the ABL Secured Parties) and the Notes
Agent (on behalf of the Notes Secured Parties) and the ABL Credit Parties and
the Notes Parties, agree to the relative priority of Liens on the Collateral and
certain other rights, priorities and interests as provided herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

ARTICLE 1

DEFINITIONS

Section 1.1    UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commodity Accounts, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Financial Assets, Fixtures, Instruments, Inventory, Investment
Property, Letter-Of-Credit Rights, Money, Payment Intangibles, Proceeds,
Promissory Notes, Records, Security, Securities Accounts, Security Entitlements,
Supporting Obligations and Tangible Chattel Paper.

Section 1.2    Other Definitions. Subject to Section 1.1 above, unless the
context otherwise requires, all capitalized terms used but not defined herein
shall have the meanings set forth in the ABL Credit Agreement and the Notes
Indenture, in each case as in effect on the date hereof. In addition, as used in
this Agreement, the following terms shall have the meanings set forth below:

“ABL Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent” or “Administrative Agent” under any ABL Credit
Agreement. If at any time there is more than one series of ABL Obligations
outstanding, the Controlling ABL Agent shall be the “ABL Agent”.

“ABL Bank Products Affiliate” shall mean any ABL Agent, any ABL Lender and any
of their respective Affiliates who provide Cash Management Services or Bank
Products to an ABL Credit Party.

“ABL Borrowers” shall have the meaning assigned to that term in the introduction
to this Agreement.

“ABL Collateral Documents” shall mean all “Security Documents” as defined in the
Original ABL Credit Agreement, and all other security agreements, mortgages,
deeds of trust and other collateral documents executed and delivered in
connection with any ABL Credit Agreement, in each case as the same may be
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms thereof.

“ABL Credit Agreement” shall mean (i) the Original ABL Credit Agreement,
(ii) any Additional ABL Agreement and (iii) any other agreement extending the
maturity of, consolidating, restructuring, refunding, replacing or refinancing
all or any portion of the ABL Obligations, whether by the same or any other
agent, lender or group of lenders and whether or not increasing the amount of
any Indebtedness that may be incurred thereunder.

“ABL Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.

“ABL Documents” shall mean the ABL Credit Agreement, the ABL Guaranties, the ABL
Collateral Documents, all other “Loan Documents,” as defined in the ABL Credit
Agreement, any Bank Products Documents between any ABL Credit Party and any ABL
Bank Products Affiliate, those other

 

-2-



--------------------------------------------------------------------------------

ancillary agreements as to which the ABL Agent or any ABL Lender is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any ABL Credit Party or any of its
respective Subsidiaries or Affiliates, and delivered to the ABL Agent, in
connection with any of the foregoing or any ABL Credit Agreement, in each case
as the same may be amended, supplemented, restated or otherwise modified from
time to time in accordance with the terms thereof.

“ABL Guaranties” shall have the meaning assigned to that term in the recitals to
this Agreement.

“ABL Guarantors” shall mean the collective reference to the ABL Borrowers and
any other Person who becomes a guarantor under any ABL Credit Agreement.

“ABL Lenders” shall have the meaning assigned to that term in the recitals to
this Agreement and shall include all ABL Bank Product Affiliates and all
successors, assigns, transferees and replacements thereof, as well as any Person
designated as a “Lender” or an “Issuing Bank” under any ABL Credit Agreement.

“ABL Obligations” shall mean all “Obligations” as such term is defined in any
ABL Credit Agreement, including all obligations of every nature of each ABL
Credit Party from time to time owed to the ABL Agent, the ABL Secured Parties or
any of them, under any ABL Document and/or with respect to Bank Products and/or
Cash Management Services and under a Foreign ABL Facility, whether for
principal, interest, fees, expenses (including interest, fees, and expenses
which, but for the filing of a petition in bankruptcy with respect to such ABL
Credit Party, would have accrued on any ABL Obligation, whether or not a claim
is allowed or allowable against such ABL Credit Party for such interest, fees,
or expenses in the related Insolvency Proceeding), reimbursement of amounts
drawn under letters of credit, indemnification or otherwise, and all other
amounts owing or due under the terms of the ABL Documents, as amended, restated,
modified, renewed, refunded, replaced or refinanced in whole or in part from
time to time in accordance with the terms thereof.

“ABL Priority Collateral” shall mean all of the following assets of the Credit
Parties (other than Excluded Property):

 

(1)

all Accounts and Receivables (other than Accounts and Receivables arising under
agreements for the sale of Notes Priority Collateral to the extent constituting
identifiable proceeds of such Notes Priority Collateral);

 

(2)

all Payment Intangibles, including all intercompany loans, corporate and other
tax refunds and all Credit Card Receivables and all other rights to payment
arising therefrom in a credit card, debit card, prepaid card or other payment
card transaction (other than any Payment Intangible constituting identifiable
proceeds of Notes Priority Collateral);

 

(3)

all Inventory;

 

(4)

all Deposit Accounts, Securities Accounts and Commodity Accounts (including the
cash management accounts, the blocked accounts, the lockbox accounts and the
government lockbox accounts) and all cash, cash equivalents and other assets
contained in, or credit to, and all Securities Entitlements arising from, any
such Deposit Accounts, Securities Accounts or Commodity Accounts (in each case,
other than any identifiable proceeds of Notes Priority Collateral).

 

(5)

all rights to business interruption insurance and all rights to credit insurance
with respect to any Accounts (in each case, regardless of whether the ABL Agent
is the loss payee with respect thereto);

 

-3-



--------------------------------------------------------------------------------

(6)

solely to the extent evidencing, governing, securing or otherwise relating to
any of the items constituting ABL Priority Collateral under clauses (1) through
(5) above, (i) all General Intangibles (excluding any Intellectual Property and
Capital Stock of Subsidiaries of the Company, but including contract rights and
all rights as consignor or consignee, whether arising by contract, statute or
otherwise), (ii) Instruments (including Promissory Notes), (iii) Documents
(including each warehouse receipt or bill of lading covering any Inventory),
(iv) licenses from any Governmental Authority to sell any Inventory and
(v) Chattel Paper;

 

(7)

all collateral and guarantees given by any other person with respect to any of
the foregoing, and all other Supporting Obligations (including Letter-of-Credit
Rights) with respect to any of the foregoing;

 

(8)

all books and Records to the extent relating to any of the foregoing; and

 

(9)

all products and proceeds of the foregoing (such proceeds, “ABL Priority
Proceeds”). Notwithstanding the foregoing, the term “ABL Priority Collateral”
shall not include any assets referred to in the definition of the term “Notes
Priority Collateral” (as hereinafter defined).

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

“ABL Secured Parties” shall mean the ABL Agent, the ABL Lenders and any other
holders of ABL Obligations.

“Account(s)” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or
(c) arising out of the use of a credit or charge card or information contained
on or for use with the card. The term “Account” does not include (a) rights to
payment evidenced by chattel paper or an instrument, (b) commercial tort claims,
(c) deposit accounts, (d) investment property, or (e) letter-of-credit rights or
letters of credit. For the avoidance of doubt, for purposes of this Agreement,
“Account” shall also include Payment Intangibles consisting of Credit Card
Receivables due and owing to the Credit Parties from any credit or debit card
issuer or processor.

“Additional ABL Agreement” means any agreement evidencing or governing the
incurrence of additional indebtedness that is permitted to be secured by the ABL
Priority Collateral on a pari passu basis with other ABL Obligations.

“Additional Debt” shall have the meaning set forth in Section 7.4.

“Additional Notes Agreement” means any credit agreement, indenture, loan
agreement, note agreement, promissory note, or other agreement or instrument
evidencing or governing the incurrence of additional indebtedness that is
permitted to be secured by the Notes Priority Collateral on a pari passu basis
with other Notes Obligations.

“Affiliate” shall mean, with respect to a specified Person, (a) any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person, or (b) any other Person who is a
director or executive officer of: (1) such specified Person, (2) any Subsidiary
of such specified Person, or (3) any Person described in clause (a).

“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.

 

-4-



--------------------------------------------------------------------------------

“Bank of America” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Bank Products” shall have the meaning provided in the ABL Credit Agreement as
in effect on the date hereof and also include, without duplication, any other
Bank Product Service (as defined in the Original Notes Indenture as in effect on
the date hereof).

“Bank Products Documents” shall mean any instrument or agreement now or
hereafter executed and delivered in connection with any (i) any Cash Management
Services provided by the ABL Agent, any ABL Lender or any of their respective
Affiliates to any member of the Borrower Affiliated Group (as defined in the
Original ABL Credit Agreement), and (ii) any Bank Product provided by the ABL
Agent, any ABL Lender or any of their respective Affiliates to any member of the
Borrower Affiliated Group (as defined in the Original ABL Credit Agreement),
each as amended and in effect from time to time.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Borrower” shall mean any of the ABL Borrowers and the Notes Issuer.

“Capital Stock” shall mean, with respect to with respect to any Person, any
shares or other equivalents (however designated) of any class of corporate stock
or partnership interests or any other participations, rights, warrants, options
or other interests in the nature of an equity interest in such Person, including
Preferred Stock, but excluding any debt security convertible or exchangeable
into such equity interest.

“Cash Collateral” shall mean any Collateral consisting of Money or cash
equivalents, Deposit Accounts, Instruments, any Security Entitlement and any
Financial Assets.

“Cash Management Services” shall have the meaning provided in the ABL Credit
Agreement as in effect on the date hereof and also include, without duplication,
any Cash Management Services (as defined in the Original Notes Indenture as in
effect on the date hereof).

“Collateral” shall mean, collectively, all ABL Priority Collateral and all Notes
Priority Collateral.

“Collateral Agent” means the ABL Agent and/or the Notes Agent.

“Company” shall have the meaning assigned to that term in the recitals to this
Agreement.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Control Collateral” shall mean any Collateral consisting of any Certificated
Security (as defined in Section 8-102 of the Uniform Commercial Code),
Investment Property, Deposit Accounts, Instruments and any other Collateral as
to which a Lien may be perfected through possession or control by the secured
party, or any agent therefor.

“Controlling ABL Agent” means (i) prior to the Discharge of ABL Obligations in
respect of the Original ABL Credit Agreement, the ABL Agent under the Original
ABL Credit Agreement until the Discharge of ABL Obligations in respect of the
Original ABL Credit Agreement and (ii) after the Discharge of ABL Obligations in
respect of the Original ABL Credit Agreement, the ABL Agent of the series of ABL
Obligations that constitutes the largest outstanding principal amount of any
then outstanding series of ABL Obligations.

 

-5-



--------------------------------------------------------------------------------

“Controlling Notes Agent” means, with respect to any Notes Priority Collateral,
the Notes Agent for the series of Notes Obligations that constitutes the largest
outstanding principal amount of any then outstanding series of Notes
Obligations.

“Credit Card Company” shall mean any person (other than the Company or any of
its Subsidiaries) who issues or whose members issue credit cards, including,
without limitation, MasterCard or VISA bank credit or debit cards or other bank
credit or debit cards issued through MasterCard International, Inc., Visa,
U.S.A., Inc. or Visa International and American Express, Discover, Diners Club,
Carte Blanche, Comenity Capital Bank and other non-bank credit or debit cards,
including, without limitation, credit or debit cards issued by or through
American Express Travel Related Services Company, Inc., and Novus Services, Inc.
and other reasonably similar companies.

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Credit Party’s sales transactions involving credit card or debit
card purchases by customers using credit cards or debit cards issued by any
Credit Card Company.

“Credit Card Receivables” shall mean each “payment intangible” (as defined in
the UCC) together with all income, payments and proceeds thereof, owed by a
Credit Card Company or Credit Card Processor to a Credit Party resulting from
charges by a customer of a Credit Party on credit or debit cards issued by such
Credit Card Company in connection with the sale of goods by a Credit Party, or
services performed by a Credit Party, in each case in the ordinary course of its
business.

“Credit Documents” shall mean the ABL Documents and the Notes Documents.

“Credit Parties” shall mean any Person that is both (i) an ABL Credit Party and
(ii) a Notes Party.

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

“Discharge of ABL Obligations” shall mean, subject to Section 5.3, (a) the
payment in full in cash of the ABL Obligations that are outstanding and unpaid
at the time all Indebtedness thereunder is paid in full including, with respect
to amounts available to be drawn under outstanding letters of credit issued
thereunder (or indemnities or other undertakings issued pursuant thereto in
respect of outstanding letters of credit) delivery or provision of Money or
backstop letters of credit in respect thereof in compliance with the terms of
any ABL Credit Agreement (which shall not exceed an amount equal to 105% of the
aggregate undrawn amount of such letters of credit) and (b) the termination of
all commitments to extend credit under the ABL Documents (in each case, other
than Bank Products Document and the ABL Obligations thereunder, with respect to
which arrangements reasonably satisfactory to the applicable ABL Bank Products
Affiliate have been made).

“Discharge of Notes Obligations” shall mean, subject to Section 5.3, the payment
in full in cash of the Notes Obligations that are outstanding and unpaid at the
time all Indebtedness thereunder is paid in full.

 

-6-



--------------------------------------------------------------------------------

“Enforcement Notice” shall mean a written notice delivered, at a time when an
event of default has occurred and is continuing, by either (a) in the case of a
an event of default under the ABL Obligations, the ABL Agent to the Notes Agent
or (b) in the case of an event of default under the Notes Obligations, the Notes
Agent to the ABL Agent, in each case, announcing that an Enforcement Period has
commenced, specifying the relevant event of default and stating the current
balance of the ABL Obligations or the Notes Obligations, as applicable.

“Enforcement Period” shall mean the period of time following the receipt by
either the ABL Agent or the Notes Agent of an Enforcement Notice until the
earliest of (i) in the case of an Enforcement Period commenced by the Notes
Agent, the Discharge of Notes Obligations, (ii) in the case of an Enforcement
Period commenced by the ABL Agent, the Discharge of ABL Obligations, (iii) the
ABL Agent or the Notes Agent (as applicable) agrees in writing to terminate its
Enforcement Period, or (iv) the date on which the applicable event of default
that was the subject of the Enforcement Notice relating to such Enforcement
Period has been cured to the satisfaction of the ABL Agent or the Notes Agent
(acting at the direction of the applicable parties pursuant to the Notes
Documents), as applicable, or waived in writing in accordance with the
requirements of the applicable documents.

“Event of Default” shall mean an Event of Default under any ABL Credit Agreement
or any Notes Indenture.

“Excluded Property” means, as used in this Agreement, as applicable, (a) with
respect to the Lien securing any ABL Obligation, “Excluded Property” (as defined
in the Security Agreement (as defined in the Original ABL Credit Agreement)) or
the corresponding term in the ABL Collateral Document governing such ABL
Obligation, as applicable, and (b) with respect to the Lien securing any Notes
Obligation, “Excluded Property” (as defined in the Security Agreement (as
defined in the Original Notes Indenture)) or the corresponding term in the Notes
Collateral Document governing such Notes Obligation, as applicable.

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:

(a)    the taking by any ABL Secured Party or Notes Secured Party of any action
to enforce or realize upon any Lien, including the institution of any
foreclosure proceedings or the noticing of any public or private sale pursuant
to Article 9 of the UCC;

(b)    the exercise by any ABL Secured Party or Notes Secured Party of any right
or remedy provided to a secured creditor on account of a Lien under any of ABL
Documents or Notes Documents, under applicable law, in an Insolvency Proceeding
or otherwise, including the election to retain any of the Collateral in
satisfaction of a Lien;

(c)    the taking by any ABL Secured Party or Notes Secured Party of any action
or the exercise of any right or remedy in respect of the collection on, set off
against, marshaling of, injunction respecting or foreclosure on the Collateral
or the Proceeds thereof;

(d)    the appointment on an application of a ABL Secured Party or Notes Secured
Party of a receiver, receiver and manager or interim receiver of all or part of
the Collateral;

(e)    the sale, lease, license, or other disposition of all or any portion of
the Collateral by private or public sale conducted by a ABL Secured Party or
Notes Secured Party or any other means permissible under applicable law;

 

-7-



--------------------------------------------------------------------------------

(f)    the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the UCC;

(g)    the exercise by any ABL Secured Party or Notes Secured Party of any
voting rights relating to any Capital Stock included in the Collateral; and

(h)    the delivery of any claim or demand relating to the Collateral to any
Person (including any securities intermediary, depository bank or landlord) in
possession or control of any Collateral in connection with the collection of the
ABL Obligations or Notes Obligations after the occurrence of an Event of Default
(except, with respect to the ABL Lenders, such action shall not be deemed an
Exercise of Secured Creditor Remedies if the ABL Lenders have not terminated
their commitments to the ABL Borrowers under the ABL Credit Agreement and/or are
continuing to make loans and advances to or for the benefit of the Company and
the Guarantors).

For the avoidance of doubt, exercising any right or remedy provided to an ABL
Secured Party upon the occurrence of a Cash Dominion Event (as defined in the
ABL Credit Agreement as in effect on the date hereof and/or any similar term in
any ABL Credit Agreement), reducing advance rates and sub-limits, imposing
reserves, filing a proof of claim in bankruptcy court or seeking adequate
protection in a manner consistent with this Agreement shall not be deemed to be
an Exercise of Secured Creditor Remedies.

“Foreign ABL Facility” shall have the meaning provided in the Original Notes
Indenture.

“General Intangibles” shall mean all “general intangibles” as such term is
defined in the UCC including, with respect to any Credit Party, all contracts,
agreements and indentures in any form, and portions thereof, to which such
Credit Party is a party or under which such Credit Party has any right, title or
interest or to which such Credit Party or any property of such Credit Party is
subject, as the same may be amended, supplemented, restated or otherwise
modified from time to time.

“Guarantor” shall mean any of the ABL Guarantors or the Notes Guarantors.

“Indebtedness” shall have the meaning provided in the ABL Credit Agreement and
the Notes Indenture as in effect on the date hereof.

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code or any other
applicable Debtor Relief Law.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

“Lien Priority” shall mean with respect to any Lien of the ABL Agent, the ABL
Secured Parties, the Notes Agent or the Notes Secured Parties in the Collateral,
the order of priority of such Lien as specified in Section 2.1.

 

-8-



--------------------------------------------------------------------------------

“Notes” shall mean, collectively, the 10.00% Senior Secured Notes due 2023 and
all other notes issued pursuant to any Notes Indenture, in each case as the same
may be amended, supplemented, restated or otherwise modified from time to time
in accordance with the terms thereof.

“Notes Agent” shall have the meaning assigned to that term in the introduction
to this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent” or “Collateral Agent” under any Notes Indenture. If at
any time there is more than one series of Notes Obligations outstanding, the
Controlling Notes Agent shall be the “Notes Agent”.

“Notes Collateral Documents” shall mean all “Security Documents” as defined in
the Original Notes Indenture, and all other security agreements, mortgages,
deeds of trust and other collateral documents executed and delivered in
connection with any Notes Indenture, in each case as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms thereof.

“Notes Documents” shall mean the Notes Indenture, the Notes, the Notes
Collateral Documents, those other ancillary agreements as to which the Notes
Agent, the Notes Trustee, or any Notes Holder is a party or a beneficiary and
all other agreements, instruments, documents and certificates, now or hereafter
executed by or on behalf of any Notes Party or any of its respective
Subsidiaries or Affiliates, and delivered to the Notes Agent or the Notes
Trustee, in connection with any of the foregoing or any Notes Indenture, in each
case as the same may be amended, supplemented, restated or otherwise modified
from time to time in accordance with the terms thereof.

“Notes Guarantors” shall mean the collective reference to the Domestic
Restricted Subsidiaries of the Notes Issuer and any other Person who becomes a
guarantor under any of the Notes Documents.

“Notes Holders” shall mean the “holders” under and as defined in the Original
Notes Indenture, and shall include all successors, assigns, transferees and
replacements thereof, as well as any Person designated as a “holder” or “Holder”
under any Notes Indenture.

“Notes Indenture” shall mean (i) the Original Notes Indenture, (ii) any
Additional Notes Agreement and (iii) any other agreement (including any “credit”
and/or “loan” agreement) extending the maturity of, consolidating,
restructuring, refunding, replacing or refinancing all or any portion of the
Notes Obligations, whether by the same or any other agent, trustee, holder, or
group of holders and whether or not increasing the amount of any Indebtedness
that may be incurred thereunder.

“Notes Issuer” shall have the meaning assigned to that term in the introduction
to this Agreement.

“Notes Obligations” shall mean (i) all Obligations in respect of the Original
Notes Indenture and the New Notes (including any Additional Notes issued
pursuant to the terms of the Original Notes Indenture) and/or any obligation
under any other Notes Document and (ii) without duplication, all Pari Passu
Notes Lien Debt (each of the foregoing capitalized terms not otherwise defined
herein have the definitions set forth in the Original Notes Indenture).

“Notes Parties” shall have the meaning assigned to that term in the recitals to
this Agreement.

“Notes Priority Collateral” shall mean substantially all of the property and
assets of the Credit Parties (other than Excluded Property and ABL Priority
Collateral), including, but not limited to:

(1)    all Equipment and all Intellectual Property;

 

-9-



--------------------------------------------------------------------------------

(2)    all Capital Stock and other Investment Property (other than investment
property constituting ABL Priority Collateral under clause (4) or (6) of the
definition of such term);

(3)    all Commercial Tort Claims that do not relate to ABL Priority Collateral;

(4)    all insurance policies relating to Notes Priority Collateral, but, for
the avoidance of doubt, excluding business interruption insurance and credit
insurance with respect to any Accounts or Credit Card Receivables;

(5)    except to the extent constituting ABL Priority Collateral under clause
(6) or (7) of the definition of such term, all documents, all General
Intangibles, all Instruments and all Letter-of-Credit Rights;

(6)    all collateral and guarantees given by any other person with respect to
any of the foregoing, and all Supporting Obligations (including Letter-of-Credit
Rights) with respect to any of the foregoing;

(7)    all books and Records to the extent relating to any of the foregoing;

(8)    all products and proceeds of the foregoing (such proceeds, “Notes
Priority Proceeds”). Notwithstanding the foregoing, the term “Notes Priority
Collateral” shall not include any assets referred to in clauses (1) through (6)
of the definition of the term “ABL Priority Collateral”.

“Notes Proceeds Notice” shall mean a written notice delivered by the Notes Agent
or a Notes Secured Party to the ABL Agent that states that certain Proceeds
which may be deposited in a Deposit Account or Securities Account subject to a
control agreement in favor of the ABL Agent on behalf of the ABL Secured Parties
constitute Proceeds of Notes Priority Collateral, reasonably identifies the
amount of such Proceeds, and specifies the origin of such Proceeds.

“Notes Recovery” shall have the meaning set forth in Section 5.3(b).

“Notes Secured Parties” shall mean the Notes Agent, the Notes Trustee and the
Notes Holders.

“Notes Trustee” shall have the meaning assigned to that term in the recitals to
this Agreement, and shall include any successor thereto as well as any Person
designated as “Trustee” under any Notes Indenture.

“Original ABL Credit Agreement” shall have the meaning assigned to that term in
the introduction to this Agreement.

“Original Notes Indenture” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Party” shall mean the ABL Agent or the Notes Agent, and “Parties” shall mean,
collectively, the ABL Agent and the Notes Agent.

“Person” shall mean any individual, corporation, company (including any limited
liability company), association, partnership, joint venture, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Preferred Stock” shall mean any Capital Stock of a Person, however designated,
which entitles the holder thereof to a preference with respect to the payment of
dividends, or as to the distribution of assets upon any voluntary or involuntary
liquidation or dissolution of such Person, over shares of any other class of
Capital Stock issued by such Person.

 

-10-



--------------------------------------------------------------------------------

“Priority Collateral” shall mean the ABL Priority Collateral or the Notes
Priority Collateral, as applicable.

“Property” shall mean, with respect to any Person, any interest of such Person
in any kind of property or asset, whether real, personal or mixed, or tangible
or intangible, including Capital Stock in, and other securities of, any other
Person.

“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) other rights to
payment, whether or not earned by performance, for goods or other property sold,
leased, licensed, assigned or otherwise disposed of, or services rendered or to
be rendered, regardless of how classified under the UCC together with all of the
Credit Party’s rights, if any, in any goods or other property giving rise to
such right to payment and all property (real or personal) assigned, hypothecated
or otherwise securing any such Receivables and shall include any security
agreement or other agreement granting a Lien in such real or personal property
and Supporting Obligations related thereto and all Records relating thereto.

“Secured Parties” shall mean the ABL Secured Parties and the Notes Secured
Parties.

“Subsidiary” shall mean with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity (a) of which Capital Stock representing more than 50% of the ordinary
voting power or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, Controlled or held, or
(b) that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that if a term is defined in Article 9
of the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; provided, further, that in
the event that, by reason of mandatory provisions of law, perfection, or the
effect of perfection or non-perfection, of a security interest in any Collateral
or the availability of any remedy hereunder is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, the term
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions thereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

“U.S. Bank” shall have the meaning assigned to that term in the introduction to
this Agreement.

Section 1.3    Rules of Construction. Unless the context of this Agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting and shall be deemed to be followed by the phrase “without limitation,”
and the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Article, section,
subsection, clause, schedule and exhibit references herein are to this Agreement
unless otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
restatements, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, restatements, extensions,
modifications, renewals, replacements, substitutions,

 

-11-



--------------------------------------------------------------------------------

joinders, and supplements set forth herein). Any reference herein to any Person
shall be construed to include such Person’s successors and assigns. Any
reference herein to the repayment in full of an obligation shall mean the
payment in full in cash of such obligation, or in such other manner as may be
approved in writing by the requisite holders or representatives in respect of
such obligation, or in such other manner as may be approved by the requisite
holders or representatives in respect of such obligation.

ARTICLE 2

LIEN PRIORITY

Section 2.1    Priority of Liens.

(a)    Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the ABL Agent or
the ABL Secured Parties in respect of all or any portion of the Collateral or of
any Liens granted to the Notes Agent or any Notes Party in respect of all or any
portion of the Collateral and regardless of how any such Lien was acquired
(whether by grant, statute, operation of law, subrogation or otherwise), (ii)
the order or time of filing or recordation of any document or instrument for
perfecting the Liens in favor of the ABL Agent or the Notes Agent (or ABL
Secured Parties or any Notes Parties) in any Collateral, (iii) any provision of
the UCC, the Bankruptcy Code or any other applicable Debtor Relief Law, or any
other applicable law, the Security Documents or of the ABL Documents or the
Notes Documents, (iv) whether the ABL Agent or the Notes Agent, in each case,
either directly or through agents, holds possession of, or has control over, all
or any part of the Collateral, (v) the fact that any such Liens in favor of the
ABL Agent or the Notes Agent (or ABL Secured Parties or any Notes Secured
Parties) securing or purporting to secure any of the ABL Obligations or Notes
Obligations, respectively, are (x) subordinated to any Lien securing any
obligation of the Company or any Guarantor other than the Notes Obligations or
the ABL Obligations, respectively, or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed, or (vi) any other circumstance of any kind or
nature whatsoever, the ABL Agent, on behalf of itself and the ABL Secured
Parties and the Notes Agent, on behalf of itself and the other Notes Secured
Parties, hereby agree that:

(1)    any Lien in respect of all or any portion of the ABL Priority Collateral
now or hereafter held by or on behalf of the Notes Agent or any Notes Secured
Party that secures or purports to secure all or any portion of the Notes
Obligations shall in all respects be junior and subordinate to all Liens granted
to the ABL Agent and the ABL Secured Parties in the ABL Priority Collateral to
secure all or any portion of the ABL Obligations;

(2)    any Lien in respect of all or any portion of the ABL Priority Collateral
now or hereafter held by or on behalf of the ABL Agent or any ABL Secured Party
that secures or purports to secure all or any portion of the ABL Obligations
shall in all respects be senior and prior to all Liens granted to the Notes
Agent or any Notes Secured Party in the ABL Priority Collateral to secure all or
any portion of the Notes Obligations;

(3)    any Lien in respect of all or any portion of the Notes Priority
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Secured Party that secures or purports to secure all or any portion of the ABL
Obligations shall in all respects be junior and subordinate to all Liens granted
to the Notes Agent and the Notes Secured Parties in the Notes Priority
Collateral to secure all or any portion of the Notes Obligations; and

 

-12-



--------------------------------------------------------------------------------

(4)    any Lien in respect of all or any portion of the Notes Priority
Collateral now or hereafter held by or on behalf of the Notes Agent or any Notes
Secured Party that secures or purports to secure all or any portion of the Notes
Obligations shall in all respects be senior and prior to all Liens granted to
the ABL Agent or any ABL Secured Party in the Notes Priority Collateral to
secure all or any portion of the ABL Obligations.

(b)    Notwithstanding any failure by any ABL Secured Party or Notes Secured
Party to perfect its security interests in the Collateral or any avoidance,
invalidation, priming or subordination by any third party or court of competent
jurisdiction of the security interests in the Collateral granted to the ABL
Secured Parties or the Notes Secured Parties but, for the avoidance of doubt,
the priority and rights as between the ABL Secured Parties and the Notes Secured
Parties with respect to the Collateral shall be as set forth herein.

(c)    The subordination of Liens by the Notes Agent and the ABL Agent in favor
of one another as set forth herein shall not be deemed to subordinate the Notes
Agent’s Liens or the ABL Agent’s Liens to the Liens of any other Person.

Section 2.2    Waiver of Right to Contest Liens.

(a)    Each of the Notes Agent, for and on behalf of itself, and the Notes
Secured Parties agrees that it and they shall not (and hereby waives any right
to) take any action to contest or challenge (or assist or support any other
Person in contesting or challenging), directly or indirectly, whether or not in
any proceeding (including in any Insolvency Proceeding), the perfection,
priority, validity or enforceability of the Liens of the ABL Agent and the ABL
Secured Parties in respect of the Collateral, the allowability of claims
asserted with respect to the ABL Obligations, or the provisions of this
Agreement. Except to the extent expressly set forth in this Agreement, the Notes
Agent, for itself and on behalf of the Notes Secured Parties, agrees that none
of the Notes Agent or the Notes Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by the ABL
Agent or any ABL Secured Party under the ABL Documents with respect to the ABL
Priority Collateral. Except to the extent expressly set forth in this Agreement,
the Notes Agent, for itself and on behalf of the Notes Secured Parties, hereby
waives any and all rights it or the Notes Secured Parties may have as a junior
lien creditor or otherwise to contest, protest, object to, or interfere with the
manner in which the ABL Agent or any ABL Secured Party seeks to enforce its
Liens in any ABL Priority Collateral. The foregoing shall not be construed to
prohibit the Notes Agent from enforcing the provisions of this Agreement as to
the relative priority of the parties hereto.

(b)    The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the perfection, priority,
validity or enforceability of the Liens of the Notes Agent or the Notes Secured
Parties in respect of the Collateral, the allowability of the claims asserted
with respect to the Notes Obligations, or the provisions of this Agreement.
Except to the extent expressly set forth in this Agreement, the ABL Agent, for
itself and on behalf of the ABL Secured Parties, agrees that none of the ABL
Agent or the ABL Secured Parties will take any action that would interfere with
any Exercise of Secured Creditor Remedies undertaken by the Notes Agent or any
Notes Secured Party under the applicable Notes Documents with respect to the
Notes Priority Collateral. Except to the extent expressly set forth in this
Agreement, the ABL Agent, for itself and on behalf of the ABL Secured Parties,
hereby waives any and all rights it or the ABL Secured Parties may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which the Notes Agent or any Notes Secured Party seeks to
enforce its Liens in any Notes Priority Collateral. The foregoing shall not be
construed to prohibit the ABL Agent from enforcing the provisions of this
Agreement as to the relative priority of the parties hereto.

 

-13-



--------------------------------------------------------------------------------

Section 2.3    Remedies Standstill.

(a)    Each of the Notes Agent, on behalf of itself, and the Notes Secured
Parties agrees that, until the date upon which the Discharge of ABL Obligations
shall have occurred, neither such Notes Agent nor any Notes Secured Party will
Exercise Any Secured Creditor Remedies with respect to any of the ABL Priority
Collateral without the written consent of the ABL Agent. From and after the date
upon which the Discharge of ABL Obligations shall have occurred (or prior
thereto upon obtaining the written consent of the ABL Agent), the Notes Agent or
any Notes Secured Party may Exercise Any Secured Creditor Remedies under the
applicable Notes Documents or applicable law as to any ABL Priority Collateral;
provided, however, that any Exercise of Secured Creditor Remedies with respect
to any Collateral by the Notes Agent is at all times subject to the provisions
of this Agreement, including Section 4.1 hereof.

(b)    The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees
that, until the date upon which the Discharge of Notes Obligations shall have
occurred, neither the ABL Agent nor any ABL Secured Party will Exercise Any
Secured Creditor Remedies with respect to the Notes Priority Collateral without
the written consent of the Notes Agent. From and after the date upon which the
Discharge of Notes Obligations shall have occurred (or prior thereto upon
obtaining the written consent of the Notes Agent), the ABL Agent or any ABL
Secured Party may Exercise Any Secured Creditor Remedies under the ABL Documents
or applicable law as to any Notes Priority Collateral; provided, however, that
any Exercise of Secured Creditor Remedies with respect to any Collateral by the
ABL Agent is at all times subject to the provisions of this Agreement, including
Section 4.1 hereof.

Section 2.4    Exercise of Rights.

(a)    No Other Restrictions. Except as otherwise set forth in this Agreement,
each of the Notes Agent, each Notes Secured Party, the ABL Agent and each ABL
Secured Party shall have any and all rights and remedies it may have as a
creditor under applicable law, including the right to the Exercise of Secured
Creditor Remedies; provided, however, that the Exercise of Secured Creditor
Remedies with respect to the Collateral shall be subject to the Lien Priority
and to the provisions of this Agreement, including Sections 2.3 and 4.1 hereof.
None of the Notes Agent, any Notes Secured Party, the ABL Agent or any ABL
Secured Party waives any claim it may have on grounds of commercial
reasonableness. The ABL Agent may enforce the provisions of the ABL Documents,
the Notes Agent may enforce the provisions of the applicable Notes Documents,
and each may Exercise Any Secured Creditor Remedies, all in such order and in
such manner as each may determine in the exercise of its sole discretion,
consistent with the terms of this Agreement and mandatory provisions of
applicable law; provided, however, that each of the ABL Agent and the Notes
Agent agrees to provide to the other copies of any notices that it is required
under applicable law to deliver to any Borrower or any Guarantor; provided
further, however, that the ABL Agent’s failure to provide any such copies to the
Notes Agent shall not impair any of the ABL Agent’s rights hereunder or under
any of the ABL Documents and the Notes Agent’s failure to provide any such
copies to the ABL Agent shall not impair any of such Notes Agent’s rights
hereunder or under any of the applicable Notes Documents. Each of the Notes
Agent, each Notes Secured Party, the ABL Agent and each ABL Secured Party agrees
that it will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim, in the case of the Notes
Agent and each Notes Secured Party against either the ABL Agent or any other ABL
Secured Party, and in the case of the ABL Agent and each other ABL Secured
Party, against either the Notes Agent or any other Notes Secured Party, seeking
damages from or other relief by way of specific performance, instructions or
otherwise, with respect to, any action taken or omitted to be taken by such
Person with respect to the Collateral which is consistent with the terms of this
Agreement, and none of such Parties shall be liable for any such action taken or
omitted to be taken.

 

-14-



--------------------------------------------------------------------------------

(b)    Release of Liens. (i) In the event of (A) any private or public sale of
all or any portion of the ABL Priority Collateral in connection with any
Exercise of Secured Creditor Remedies by or with the consent of the ABL Agent
(other than in connection with a refinancing as described in Section 5.2(c)) or
(B) any sale, transfer or other disposition of all or any portion of the ABL
Priority Collateral (other than in connection with a refinancing as described in
Section 5.2(c)), so long as such sale, transfer or other disposition is then
permitted by the ABL Documents and the Notes Documents, each of the Notes Agent,
on behalf of itself, and the Notes Secured Parties agrees such sale, transfer,
other disposition or release will be free and clear of the Liens on such ABL
Priority Collateral securing the Notes Obligations, and the Notes Agent’s and
the Notes Secured Parties’ Liens with respect to the ABL Priority Collateral so
sold, transferred, disposed or released shall terminate and be automatically
unconditionally and simultaneously released without further action. In
furtherance of, and subject to, the foregoing, the Notes Agent agrees, at the
Credit Parties’ expense, that it will promptly execute any and all Lien releases
or other documents reasonably requested by the ABL Agent in connection
therewith. The Notes Agent hereby appoints the ABL Agent and any officer or duly
authorized person of the ABL Agent, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power of attorney in the place
and stead of such Notes Agent and in the name of such Notes Agent or in the ABL
Agent’s own name, from time to time, in the ABL Agent’s sole discretion, for the
purposes of carrying out the terms of this paragraph, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
paragraph, including any financing statements, endorsements, assignments,
releases or other documents or instruments of transfer (which appointment, being
coupled with an interest, is irrevocable). All proceeds realized from any such
sale or disposition shall be applied to the ABL Obligations or the Notes
Obligations in accordance with the terms of this Agreement.

(ii)    In the event of (A) any private or public sale of all or any portion of
the Notes Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the Notes Agent (other than in
connection with a refinancing as described in Section 5.2(c)) or (B) any sale,
transfer or other disposition of all or any portion of the Notes Priority
Collateral (other than in connection with a refinancing as described in
Section 5.2(c)), so long as such sale, transfer or other disposition is then
permitted by the Notes Documents and the ABL Documents, the ABL Agent agrees, on
behalf of itself and the ABL Secured Parties, that such sale, transfer, other
disposition or release will be free and clear of the Liens on such Notes
Priority Collateral securing the ABL Obligations and the ABL Agent’s and the ABL
Secured Parties’ Liens with respect to the Notes Priority Collateral so sold,
transferred, disposed or released shall terminate and be automatically
unconditionally and simultaneously released without further action. In
furtherance of, and subject to, the foregoing, the ABL Agent agrees, at the
Credit Parties’ expense, that it will promptly execute any and all Lien releases
or other documents reasonably requested by the Notes Agent in connection
therewith. The ABL Agent hereby appoints the Notes Agent and any officer or duly
authorized person of the Notes Agent, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power of attorney in the
place and stead of the ABL Agent and in the name of the ABL Agent or in the
Notes Agent’s own name, from time to time, in the Notes Agent’s sole discretion,
for the purposes of carrying out the terms of this paragraph, to take any and
all appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
paragraph, including any financing statements, endorsements, assignments,
releases or other documents or instruments of transfer (which appointment, being
coupled with an interest, is irrevocable). All proceeds realized from any such
sale or disposition shall be applied to the ABL Obligations or the Notes
Obligations in accordance with the terms of this Agreement.

 

-15-



--------------------------------------------------------------------------------

Section 2.5    No New Liens.

(a)    Subject to Section 2.5(c), until the date upon which the Discharge of ABL
Obligations shall have occurred, no Notes Secured Party shall acquire or hold
any Lien on any assets of any Credit Party securing any Notes Obligation which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents. Subject to Section 2.5(c), if any Notes Secured Party shall
(nonetheless and in breach hereof) acquire or hold any Lien on any assets of any
Credit Party securing any Notes Obligation which assets are not also subject to
the Lien of the ABL Agent under the ABL Documents, subject to the Lien Priority
set forth herein, then the Notes Agent (or the relevant Notes Party), shall,
without the need for any further consent of any other Notes Party, the Company
or any Guarantor, and notwithstanding anything to the contrary in any other
Notes Document, be deemed to also hold and have held such Lien as bailee for the
benefit of the ABL Secured Parties as security for the ABL Obligations (subject
to the Lien Priority and other terms hereof) and shall promptly notify the ABL
Agent in writing of the existence of such Lien.

(b)    Until the date upon which the Discharge of Notes Obligations shall have
occurred, no ABL Secured Party shall acquire or hold any Lien on any assets of
any Credit Party securing any ABL Obligation which assets are not also subject
to the Lien of each of the Notes Agent, or any other agent under any Notes
Documents, subject to the Lien Priority set herein. If any ABL Secured Party
shall (nonetheless and in breach of this Agreement) acquire or hold any Lien on
any assets of the Company or any Guarantor securing any ABL Obligations which
assets are not also subject to the Lien of the Notes Agent, subject to the Lien
Priority set forth herein, then the ABL Agent (or the relevant ABL Secured
Party) shall, without the need for any further consent of any other ABL Secured
Party, the Company or any Guarantor and notwithstanding anything to the contrary
in any other ABL Document be deemed to also hold and have held such Lien as
bailee for the benefit of the Notes Secured Parties as security for the Notes
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify the Notes Agent in writing of the existence of such Lien.

(c)    Notwithstanding anything in this Agreement to the contrary, the
provisions of clauses (a) and (b) of this Section 2.5 shall not apply to (i) any
property that the relevant ABL Secured Parties or Notes Secured Parties, as
applicable, have elected not to include in the Collateral securing the ABL
Obligations or the Notes Obligations, as applicable, and/or (ii) any cash or
cash equivalents pledged to secure ABL Obligations consisting of reimbursement
obligations in respect of letters of credit, swingline loans, Cash Management
Services, and/or Bank Products.

Section 2.6    Waiver of Marshalling.

(a)    Until the Discharge of ABL Obligations, the Notes Agent, on behalf of
itself and the applicable Notes Secured Parties, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the ABL Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.

(b)    Until the Discharge of Notes Obligations, the ABL Agent, on behalf of
itself and the ABL Secured Parties, agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Notes Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.

 

-16-



--------------------------------------------------------------------------------

ARTICLE 3

ACTIONS OF THE PARTIES

Section 3.1    Certain Actions Permitted. The Notes Agent and the ABL Agent may
make such demands or file such claims or proofs of claim in respect of the Notes
Obligations or the ABL Obligations, as applicable, as are necessary to prevent
the waiver or bar of such claims under applicable statutes of limitations or
other statutes, court orders, or rules of procedure at any time.

Section 3.2    Agent for Perfection. The ABL Agent agrees to hold or control
that part of the Control Collateral that is in its possession or control (or in
the possession or control of its agents or bailees) to the extent that
possession or control thereof is taken to perfect a Lien thereon under the UCC
or other applicable law, as gratuitous bailee and as a non-fiduciary agent for
the Notes Agent (for the benefit of the Notes Secured Parties) (such bailment
and agency being intended, among other things, to satisfy the requirements of
Sections 8-301(a)(2), 9-313(c), 9104, 9-105, 9-106, and 9-107 of the UCC),
solely for the purpose of perfecting the security interest granted under the
Notes Collateral Documents, as applicable, subject to the terms and conditions
of this Section 3.2. For the avoidance of doubt, the ABL Agent and Notes Agent
acknowledge and agree that, as of the date hereof, the ABL Agent has certain
stock certificates and transfer powers in its possession that cannot be
delivered to the Notes Agent because of the COVID-19 pandemic, which the ABL
Agent shall continue to hold in its possession as gratuitous bailee and as a
non-fiduciary agent for the Notes Agent and shall deliver to the Notes Agent
when the ABL Agent determines that it can safely access such certificates and
transfer powers. The Notes Agent agrees to hold or control that part of the
Control Collateral that is in its possession or control (or in the possession or
control of its agents or bailees) to the extent that possession or control
thereof is taken to perfect a Lien thereon under the UCC or other applicable
law, as gratuitous bailee and as a non-fiduciary agent for the ABL Agent (for
the benefit of the ABL Secured Parties) (such bailment and agency being
intended, among other things, to satisfy the requirements of Sections
8-301(a)(2), 9-313(c), 9104, 9-105, 9-106, and 9-107 of the UCC), solely for the
purpose of perfecting the security interest granted under the ABL Collateral
Documents subject to the terms and conditions of this Section 3.2. The ABL Agent
hereby appoints the Notes Agent as its gratuitous bailee for the purposes of
perfecting the security interest granted under the ABL Collateral Documents in
all Control Collateral in which such Notes Agent has a perfected security
interest under the UCC. The Notes Agent hereby appoints the ABL Agent as its
gratuitous bailee for the purposes of perfecting the security interest granted
under the Notes Collateral Documents in all Control Collateral in which such ABL
Agent has a perfected security interest under the UCC. Each of the ABL Agent and
the Notes Agent hereby accepts such appointments pursuant to this Section 3.2
and acknowledges and agrees that it shall act for the benefit of the other
Secured Parties with respect to any Control Collateral and that any proceeds
received by such ABL Agent or such Notes Agent, as the case may be, under any
Control Collateral shall be applied in accordance with Section 2. In furtherance
of the foregoing, each Credit Party hereby grants a security interest in the
Control Collateral to (x) the ABL Agent for the benefit of the ABL Secured
Parties and the Notes Secured Parties and (y) the Notes Agent for the benefit of
the Notes Secured Parties and the ABL Secured Parties. Unless and until the
Discharge of ABL Obligations has occurred, the Notes Agent agrees to promptly
notify the ABL Agent of any Control Collateral constituting ABL Priority
Collateral held by it or actually known by it to be held by any other Notes
Secured Parties, and, immediately upon the request of the ABL Agent at any time
prior to the Discharge of ABL Obligations, the Notes Agent agrees to deliver to
the ABL Agent any such Control Collateral held by it or by any Notes Secured
Parties, together with any necessary endorsements (or otherwise allow the ABL
Agent to obtain control of such Control Collateral). Unless and until the
Discharge of Notes Obligations has occurred, the ABL Agent agrees to promptly
notify the Notes Agent of any Control Collateral constituting Notes Priority
Collateral held by it or actually known by it to be held by any other ABL
Secured Parties, and, immediately upon the request of the Notes Agent at any
time prior to the Discharge of Notes Obligations, such ABL Agent agrees to
deliver to the Notes Agent any such Control Collateral held by it or by any ABL
Obligations, together with any necessary endorsements (or otherwise allow the
Notes Agent to obtain control of such Control Collateral).

 

-17-



--------------------------------------------------------------------------------

The duties or responsibilities of the ABL Agent and the Notes Agent under this
Section 3.2 are and shall be limited solely to holding or maintaining control of
the Control Collateral as agent for the other Party for purposes of perfecting
the Lien held by the Notes Agent or the ABL Agent, as applicable. The ABL Agent
is not and shall not be deemed to be a fiduciary of any kind for the Notes
Agent, the Notes Secured Parties, or any other Person. The Notes Agent is not
and shall not be deemed to be a fiduciary of any kind for the ABL Agent, the ABL
Secured Parties, or any other Person. In the event that (a) the Notes Agent or
any Notes Secured Party receives any Collateral or Proceeds of the Collateral in
violation of the terms of this Agreement, or (b) the ABL Agent or any ABL
Secured Party receives any Collateral or Proceeds of the Collateral in violation
of the terms of this Agreement, then such Notes Agent, such Notes Secured Party,
the ABL Agent, or such ABL Secured Party, as applicable, shall promptly pay over
such Proceeds or Collateral to (i) in the case of clause (a), the ABL Agent, or
(ii) in the case of clause (b), the Notes Agent, in each case, in the same form
as received with any necessary endorsements, for application in accordance with
the provisions of Section 4.1 of this Agreement.

Section 3.3    Sharing of Information and Access. In the event that the ABL
Agent shall, in the exercise of its rights under the ABL Collateral Documents or
otherwise, receive possession or control of any books and Records of any Notes
Party which contain information identifying or pertaining to the Notes Priority
Collateral, the ABL Agent shall, upon request from the Notes Agent and as
promptly as practicable thereafter, either make available to the Notes Agent
such books and Records for inspection and duplication or provide to the Notes
Agent copies thereof. In the event that the Notes Agent shall, in the exercise
of its rights under the applicable Notes Collateral Documents or otherwise,
receive possession or control of any books and Records of any ABL Credit Party
which contain information identifying or pertaining to any of the ABL Priority
Collateral, such Notes Agent shall, upon request from the ABL Agent and as
promptly as practicable thereafter, either make available to the ABL Agent such
books and Records for inspection and duplication or provide the ABL Agent copies
thereof.

Section 3.4    Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. Each of the ABL Agent, and the Notes Agent shall be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to Collateral. The ABL Agent shall have the sole and exclusive
right, as against the Notes Agent, to adjust settlement of insurance claims in
the event of any covered loss, theft or destruction of ABL Priority Collateral.
The Notes Agent shall have the sole and exclusive right, as against the ABL
Agent, to adjust settlement of insurance claims in the event of any covered
loss, theft or destruction of Notes Priority Collateral. All proceeds of such
insurance shall be remitted to the ABL Agent or the applicable Notes Agent, as
the case may be, and each of the Notes Agent and ABL Agent shall cooperate (if
necessary) in a reasonable manner in effecting the payment of insurance proceeds
in accordance with Section 4.1 hereof.

Section 3.5    Reserved.

Section 3.6    Inspection Rights and Insurance.

(a)    Without limiting any rights the ABL Agent or any other ABL Secured Party
may otherwise have under applicable law or by agreement, the ABL Agent, the ABL
Secured Parties and any representatives designated by the ABL Agent may, at any
time and whether or not the Notes Agent or any other Notes Secured Party has
commenced and is continuing to Exercise Any Secured Creditor Remedies (the “ABL
Permitted Access Right”), (i) during normal business hours on any business day,
access ABL Priority Collateral that (A) is stored or located in or on, (B) has
become an accession with respect to (within

 

-18-



--------------------------------------------------------------------------------

the meaning of Section 9-335 of the UCC), or (C) has been commingled with
(within the meaning of Section 9-336 of the UCC), Notes Priority Collateral and
(ii) in the event of any liquidation of the ABL Priority Collateral (or any
other Exercise of Secured Creditor Remedies by the ABL Agent or any
representatives designated by the ABL Agent (including any ABL Borrower or ABL
Guarantor) acting with the consent or on behalf of the ABL Agent), use the Notes
Priority Collateral (including without limitation, Equipment, Fixtures,
Intellectual Property, General Intangibles) (A) in the case of Notes Priority
Collateral other than Intellectual Property, until the date that is 120 days
after the commencement of such liquidation of the ABL Priority Collateral or
Exercise of Secured Creditor Remedies, as the case may be (such period, the
“Access Period”), and (B) in the case of Intellectual Property until the
liquidation of such ABL Priority Collateral is completed, non-exclusively,
royalty free and without other costs, expenses or charges, in the case of each
of (i) and (ii), (x) for the limited purposes of assembling, inspecting, copying
or downloading information stored on, taking actions to perfect its Lien on,
completing a production run of inventory involving, taking possession of,
moving, preparing and advertising for sale, selling, liquidating (by public
auction, private sale or a “store closing”, “going out of business” or similar
sale, whether in bulk, in lots or to customers in the ordinary course of
business, which sale may include augmented inventory of the same type sole in
the ABL Borrowers’ and ABL Guarantors’ business), storing or otherwise dealing
with, or to Exercise Any Secured Creditor Remedies with respect to, the ABL
Priority Collateral and (y) without notice to, the involvement of or
interference by any Notes Secured Party or liability to any Notes Secured Party.
In the event that any ABL Secured Party has commenced and is continuing to
Exercise Any Secured Creditor Remedies with respect to any ABL Priority
Collateral, neither the Notes Agent nor any Notes Secured Party may sell, assign
or otherwise transfer the related Notes Priority Collateral prior to the
expiration of the Access Period commencing on the date such ABL Secured Party
begins to Exercise Any Secured Creditor Remedies, unless the purchaser, assignee
or transferee thereof agrees to be bound by the provisions of this Section 3.6.
If any stay or other order that prohibits the ABL Agent and other ABL Secured
Parties from commencing and continuing to Exercise Any Secured Creditor Remedies
with respect to ABL Priority Collateral has been entered by a court of competent
jurisdiction, the Access Period shall be tolled during the pendency of any such
stay or other order. The ABL Agent shall be obligated hereunder to reimburse the
Notes Agent for all ordinary course operating costs of such Notes Priority
Collateral incurred after the commencement of the relevant Access Period (it
being understood that operating costs shall not include insurance) to the extent
(x) incurred as a result of the exercise by the ABL Agent of its access rights
and (y) actually paid by the Notes Agent or the Notes Secured Parties; provided,
that the ABL Agent and the ABL Secured Parties shall not be obligated to pay any
amounts to the Notes Agent or the Notes Secured Parties (or any Person claiming
by, through or under the Notes Secured Parties, including any purchaser of the
Notes Priority Collateral) or to the ABL Credit Parties, for or in respect of
the use by the ABL Agent and the ABL Secured Parties of the Notes Priority
Collateral except in accordance with this Section and none of the ABL Agent or
the ABL Secured Parties shall be obligated to secure, protect, insure or repair
any such Notes Priority Collateral (other than for damages caused by the ABL
Agent, the ABL Secured Parties or other respective employees, agents and
representatives). The ABL Agent shall take proper and reasonable care under the
circumstances of any Notes Priority Collateral that is used by the ABL Agent
during the Access Period and repair and replace any damage (ordinary
wear-and-tear excepted) caused by the ABL Agent or its agents, representatives
or designees, and leave the Notes Priority Collateral in substantially the same
condition as it was at the commencement of the occupancy, use or control by the
ABL Agent or its agents, representatives or designees (ordinary wear-and-tear
excepted), and the ABL Agent shall comply with all applicable laws in all
material respects in connection with its use or occupancy or possession of the
ABL Priority Collateral. The ABL Agent shall indemnify and hold harmless the
Notes Agent and the Notes Secured Parties for any injury or damage to Persons or
property (ordinary wear-and-tear excepted) and for any losses, claims,
liabilities or expenses directly resulting from the occupancy, use or control by
the ABL Agents or its agents, representatives or designees or by the acts or
omissions of Persons under its control; provided, however, that the ABL Agent
and the ABL Secured Parties will not be liable for any diminution in the value
of Notes Priority Collateral caused by the absence of the ABL Priority
Collateral therefrom. The ABL Agent and the Notes Agent shall cooperate and use
reasonable efforts to

 

-19-



--------------------------------------------------------------------------------

ensure that their activities during the Access Period as described above do not
interfere materially with the activities of the other as described above,
including the right of Notes Agent to show the Notes Priority Collateral to
prospective purchasers and to ready the Notes Priority Collateral for sale.

(b)    Subject to paragraph 3.6(a) above, the Notes Agent and the other Notes
Secured Parties shall use commercially reasonable efforts to not hinder or
obstruct the ABL Agent and the other ABL Secured Parties from exercising the ABL
Permitted Access Right.

(c)    Subject to the terms hereof, the Notes Agent may advertise and conduct
public auctions or private sales of the Notes Priority Collateral without notice
(except as required herein or by applicable law) to, the involvement of or
interference by any ABL Secured Party or liability to any ABL Secured Party.

ARTICLE 4

APPLICATION OF PROCEEDS

Section 4.1    Application of Proceeds.

(a)    Revolving Nature of ABL Obligations. Each of the Notes Agent, for and on
behalf of itself, and the Notes Secured Parties, expressly acknowledges and
agrees that (i) any ABL Credit Agreement includes a revolving commitment, that
in the ordinary course of business the ABL Agent and the ABL Secured Parties
will apply payments and make advances thereunder, and that no application of any
Collateral or the release of any Lien by the ABL Agent upon any portion of the
Collateral in connection with a permitted disposition under any ABL Credit
Agreement shall constitute the Exercise of Secured Creditor Remedies under this
Agreement and (ii) the amount of the ABL Obligations that may be outstanding at
any time or from time to time may be increased or reduced and subsequently
reborrowed, without affecting the provisions hereof.

(b)    Application of Proceeds of ABL Priority Collateral. The ABL Agent and the
Notes Agent hereby agree that all ABL Priority Collateral, and all ABL Priority
Proceeds thereof, received by either of them in connection with any enforcement
action with respect to any Collateral (including set off and Exercise of Secured
Creditor Remedies with respect to ABL Priority Collateral) or any Insolvency
Proceeding shall be applied,

first, to the payment of costs and expenses of the ABL Agent in connection with
such Exercise of Secured Creditor Remedies,

second, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred,

third, to the payment of the Notes Obligations, and

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

(c)    Application of Proceeds of Notes Priority Collateral. The ABL Agent and
the Notes Agent hereby agree that all Notes Priority Collateral, and all Notes
Priority Proceeds thereof, received by either of them in connection with any
enforcement action with respect to any Collateral (including set off and
Exercise of Secured Creditor Remedies with respect to Notes Priority Collateral)
or any Insolvency Proceeding shall be applied,

 

-20-



--------------------------------------------------------------------------------

first, to the payment of costs and expenses of the Notes Agent in connection
with such Exercise of Secured Creditor Remedies,

second, to the payment of the Notes Obligations in accordance with the Notes
Documents until the Discharge of Notes Obligations shall have occurred,

third, to the payment of the ABL Obligations; and

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

(d)    Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the ABL Agent shall have no obligation or
liability to the Notes Agent or to any Notes Secured Party, and no Notes Agent
shall have any obligation or liability to the ABL Agent or any ABL Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by each Party under the terms of this Agreement, so long
as such exercise of remedies is conducted in a commercially reasonable manner,
in accordance with mandatory provisions of applicable law and does not breach
the provisions of this Agreement.

(e)    Turnover of Collateral After Discharge. So long as neither the Discharge
of ABL Obligations nor the Discharge of Notes Obligations has occurred, whether
or not any Insolvency Proceeding has been commenced by or against any Borrower
or any Guarantor, any Collateral or Proceeds thereof received by any Collateral
Agent or any Notes Secured Parties or the ABL Secured Parties in connection with
the exercise of any right or remedy (including set off) relating to the
Collateral or otherwise received in contravention of this Agreement shall be
segregated and held in trust and forthwith paid over to the Collateral Agent
with a senior lien on such Collateral for the benefit of the Notes Secured
Parties or the ABL Secured Parties, as the case may be, in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. Each Collateral Agent is hereby authorized by
the other Collateral Agent to make any such endorsements as agent for the other
Collateral Agent or any Notes Secured Parties or the ABL Secured Parties, as the
case may be. This authorization is coupled with an interest and is irrevocable
until the Discharge of ABL Obligations and Discharge of Notes Obligations. Upon
the Discharge of ABL Obligations, the ABL Agent shall (at the ABL Borrowers’
expense) deliver to the Notes Agent or shall execute such documents as the Notes
Agent may reasonably request (at the ABL Borrowers’ expense) to enable the Notes
Agent to have control over any Cash Collateral or Control Collateral still in
the ABL Agent’s possession, custody, or control in the same form as received
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct. Upon the Discharge of Notes Obligations, the Notes Agent shall
(at the Notes Issuer’s expense) deliver to the ABL Agent or shall execute such
documents as the ABL Agent may reasonably request to enable the ABL Agent to
have control over any Cash Collateral or Control Collateral still in the Notes
Agent’s possession, custody or control in the same form as received with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct.

Section 4.2    Specific Performance. Each of the ABL Agent and the Notes Agent
is hereby authorized to demand specific performance of this Agreement, whether
or not any Borrower or any Guarantor shall have complied with any of the
provisions of any of the Credit Documents, at any time when the other Party
shall have failed to comply with any of the provisions of this Agreement
applicable to it. Each of the ABL Agent, for and on behalf of itself and the ABL
Secured Parties, and the Notes Agent, for and on behalf of itself and the Notes
Secured Parties, hereby irrevocably waives any defense based on the adequacy of
a remedy at law that might be asserted as a bar to such remedy of specific
performance.

 

-21-



--------------------------------------------------------------------------------

Section 4.3    Exercise of Remedies – Set Off and Tracing of and Priorities in
Proceeds.

(a)    The Notes Agent, for itself and on behalf of the applicable Notes Secured
Parties, agrees that prior to an issuance of an Enforcement Notice, the Exercise
of Secured Creditor Remedies or the occurrence of an Insolvency Proceeding, all
funds deposited in an account subject to a control agreement in favor of the ABL
Agent that constitute ABL Priority Collateral and then applied to the ABL
Obligations shall be treated as ABL Priority Collateral and, unless the ABL
Agent has actual knowledge to the contrary or has received a Notes Proceeds
Notice, any claim that payments made to the ABL Agent through the Deposit
Accounts and Securities Accounts that are subject to such control agreements are
Proceeds of or otherwise constitute Notes Priority Collateral are waived by the
Notes Agent and the Notes Secured Parties; provided that after the issuance of
an Enforcement Notice, the Exercise of Secured Creditor Remedies or the
occurrence of an Insolvency Proceeding, all identifiable proceeds of Notes
Priority Collateral shall be deemed Notes Priority Collateral, whether or not
held in an account subject to a control agreement.

ARTICLE 5

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1    Notice of Acceptance and Other Waivers.

(a)    All ABL Obligations at any time made or incurred by any Borrower or any
Guarantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and each of the Notes Agent, on behalf of itself and the Notes
Secured Parties, hereby waives notice of acceptance, or proof of reliance by the
ABL Agent or any ABL Secured Party of this Agreement, and notice of the
existence, increase, renewal, extension, accrual, creation, or non-payment of
all or any part of the ABL Obligations. All Notes Obligations at any time made
or incurred by any Borrower or any Guarantor shall be deemed to have been made
or incurred in reliance upon this Agreement, and the ABL Agent, on behalf of
itself and the ABL Secured Parties, hereby waives notice of acceptance, or proof
of reliance, by the Notes Agent or any Notes Secured Party of this Agreement,
and notice of the existence, increase, renewal, extension, accrual, creation, or
non-payment of all or any part of the Notes Obligations.

(b)    None of the ABL Agent, any ABL Secured Party, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the ABL Agent or any ABL
Lender honors (or fails to honor) a request by any Borrower for an extension of
credit pursuant to any ABL Credit Agreement or any of the other ABL Documents,
whether the ABL Agent or any ABL Lender has knowledge that the honoring of (or
failure to honor) any such request would constitute a default under the terms of
any Notes Indenture, or any other Notes Document (but not a default under this
Agreement) or an act, condition, or event that, with the giving of notice or the
passage of time, or both, would constitute such a default, or if the ABL Agent
or any ABL Secured Party otherwise should exercise any of its contractual rights
or remedies under any ABL Documents (subject to the express terms and conditions
hereof), neither the ABL Agent nor any ABL Secured Party shall have any
liability whatsoever to the Notes Agent or any Notes Secured Party as a result
of such action, omission, or exercise (so long as any such exercise does not
breach the express terms and provisions of this Agreement). The ABL Agent and
the ABL Secured Parties shall be entitled to manage and supervise their loans
and extensions of credit under any ABL Credit Agreement and any of the other ABL
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that the Notes Agent or any of the Notes Secured Parties have in the
Collateral, except as otherwise expressly set forth in this Agreement. Each of
the Notes Agent, on behalf

 

-22-



--------------------------------------------------------------------------------

of itself and the Notes Secured Parties, agrees that neither the ABL Agent nor
any ABL Secured Party shall incur any liability as a result of a sale, lease,
license, application, or other disposition of all or any portion of the
Collateral or Proceeds thereof, pursuant to the ABL Documents, so long as such
disposition is conducted in accordance with mandatory provisions of applicable
law and does not breach the provisions of this Agreement.

(c)    None of the Notes Agent, any Notes Secured Party, or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
for failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the Notes Agent or any
Notes Secured Party honors (or fails to honor) a request by any Borrower for an
extension of credit pursuant to any Notes Indenture, or any of the other Notes
Documents, whether the Notes Agent or any Notes Secured Party has knowledge that
the honoring of (or failure to honor) any such request would constitute a
default under the terms of any ABL Credit Agreement or any other ABL Document
(but not a default under this Agreement) or an act, condition, or event that,
with the giving of notice or the passage of time, or both, would constitute such
a default, or if the Notes Agent or any Notes Secured Party otherwise should
exercise any of its contractual rights or remedies under the Notes Documents
(subject to the express terms and conditions hereof), none of the Notes Agent or
any Notes Secured Party shall have any liability whatsoever to the ABL Agent or
any ABL Secured Party as a result of such action, omission, or exercise (so long
as any such exercise does not breach the express terms and provisions of this
Agreement). The Notes Agent and the Notes Secured Parties shall be entitled to
manage and supervise their loans and extensions of credit under the Notes
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that the ABL Agent or any ABL Secured Party has in the Collateral,
except as otherwise expressly set forth in this Agreement. The ABL Agent, on
behalf of itself and the ABL Secured Parties, agrees that none of the Notes
Agent or the Notes Secured Parties shall incur any liability as a result of a
sale, lease, license, application, or other disposition of the Collateral or any
part or Proceeds thereof, pursuant to the Notes Documents, so long as such
disposition is conducted in accordance with mandatory provisions of applicable
law and does not breach the provisions of this Agreement.

Section 5.2    Modifications to ABL Documents and Notes Documents.

(a)    Each of the Notes Agent, on behalf of itself, and the Notes Secured
Parties, hereby agrees that, without affecting the obligations of the Notes
Agent and the Notes Secured Parties hereunder, the ABL Agent and the ABL Secured
Parties may, at any time and from time to time, in their sole discretion without
the consent of or notice to the Notes Agent or any Notes Secured Party, and
without incurring any liability to the Notes Agent or any Notes Secured Party or
impairing or releasing the subordination provided for herein, amend, restate,
supplement, replace, refinance, extend, consolidate, restructure, or otherwise
modify any of the ABL Documents (except to the extent such modification is in
violation of this Agreement) in any manner whatsoever, including, without
limitation, to:

(i)    change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the ABL Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any ABL Documents or
any related documents;

(ii)    retain or obtain a Lien on any property of any person to secure any of
the ABL Obligations, and in connection therewith to enter into any additional
documents related to any ABL Credit Agreement;

 

-23-



--------------------------------------------------------------------------------

(iii)    amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any person
obligated in any manner under or in respect of the ABL Obligations;

(iv)    release its Lien on any Collateral or other Property;

(v)    exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(vi)    retain or obtain the primary or secondary obligation of any other Person
with respect to any of the ABL Obligations; and

(vii)    otherwise manage and supervise the ABL Obligations as the ABL Agent
shall deem appropriate.

(b)    The ABL Agent, on behalf of itself and the ABL Secured Parties, hereby
agrees that, without affecting the obligations of the ABL Agent and the ABL
Secured Parties hereunder, the Notes Agent and the Notes Secured Parties may, at
any time and from time to time, in their sole discretion without the consent of
or notice to the ABL Agent or any ABL Secured Party, and without incurring any
liability to the ABL Agent or any ABL Secured Party or impairing or releasing
the subordination provided for herein, amend, restate, supplement, replace,
refinance, extend, consolidate, restructure, or otherwise modify any of the
Notes Documents (except to the extent such modification is in violation of this
Agreement) in any manner whatsoever, including, without limitation, to:

(i)    change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Notes Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Notes Obligations or any of the Notes
Documents;

(ii)    retain or obtain a Lien on any Property of any Person to secure any of
the Notes Obligations, and in connection therewith to enter into any additional
Notes Documents;

(iii)    amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Notes Obligations;

(iv)    release its Lien on any Collateral or other Property;

(v)    exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(vi)    retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Notes Obligations; and

(vii)    otherwise manage and supervise the applicable Notes Obligations as the
applicable Notes Agent shall deem appropriate.

(c)    The ABL Obligations and the Notes Obligations of any series may be
refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is required to permit the refinancing
transaction under any ABL Document or any Notes Document) of the ABL Agent, the
ABL Secured Parties, Notes Agent or the Notes Secured Parties, as the case may
be, all without affecting

 

-24-



--------------------------------------------------------------------------------

the Lien Priorities provided for herein or the other provisions hereof,
provided, however, that the holders of such refinancing Indebtedness (or an
authorized agent or trustee on their behalf) bind themselves in writing to the
terms of this Agreement (it being understood and agreed that a writing
substantially in the form of Annex 1 hereto shall satisfy the requirement set
forth in this proviso), and any such refinancing transaction shall be in
accordance with any applicable provisions of both the ABL Documents and the
Notes Documents.

Section 5.3    Reinstatement and Continuation of Agreement.

(a)    If the ABL Agent or any ABL Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any
Borrower, any Guarantor, or any other Person any payment made in satisfaction of
all or any portion of the ABL Obligations (an “ABL Recovery”), then the ABL
Obligations shall be reinstated to the extent of such ABL Recovery. If this
Agreement shall have been terminated prior to such ABL Recovery, this Agreement
shall be reinstated in full force and effect in the event of such ABL Recovery,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the Parties from such date of reinstatement.
In such event, all rights, interests, agreements, and obligations of the ABL
Agent, the Notes Agent, the ABL Secured Parties and the Notes Secured Parties
under this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Borrower or any
Guarantor or any other circumstance which otherwise might constitute a defense
available to, or a discharge of any Borrower or any Guarantor in respect of the
ABL Obligations or the Notes Obligations. No priority or right of the ABL Agent
or any ABL Secured Party shall at any time be prejudiced or impaired in any way
by any act or failure to act on the part of any Borrower or any Guarantor or by
the noncompliance by any Person with the terms, provisions, or covenants of any
of the ABL Documents, regardless of any knowledge thereof which the ABL Agent or
any ABL Secured Party may have.

(b)    If the Notes Agent or any Notes Secured Party is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of any Borrower, any Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the Notes Obligations (a “Notes
Recovery”), then the Notes Obligations shall be reinstated to the extent of such
Notes Recovery. If this Agreement shall have been terminated prior to such Notes
Recovery, this Agreement shall be reinstated in full force and effect in the
event of such Notes Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the Parties
from such date of reinstatement. In such event, all rights, interests,
agreements, and obligations of the ABL Agent, the Notes Agent, the ABL Secured
Parties and the Notes Secured Parties under this Agreement shall remain in full
force and effect and shall continue irrespective of the commencement of, or any
discharge, confirmation, conversion, or dismissal of, any Insolvency Proceeding
by or against any Borrower or any Guarantor or any other circumstance which
otherwise might constitute a defense available to, or a discharge of any
Borrower or any Guarantor in respect of the ABL Obligations or the Notes
Obligations. No priority or right of the Notes Agent or any Notes Secured Party
shall at any time be prejudiced or impaired in any way by any act or failure to
act on the part of any Borrower or any Guarantor or by the noncompliance by any
Person with the terms, provisions, or covenants of any of the Notes Documents,
regardless of any knowledge thereof which the Notes Agent or any Notes Secured
Party may have.

 

-25-



--------------------------------------------------------------------------------

ARTICLE 6

INSOLVENCY PROCEEDINGS

Section 6.1    DIP Financing.

(a)    If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of ABL Obligations, and the ABL
Agent or the ABL Secured Parties shall seek to provide any Borrower or any
Guarantor with, or consent to a third party providing, any financing under
Section 364 of the Bankruptcy Code (or any comparable provision of any other
applicable Debtor Relief Law) or consent to any order for the use of cash
collateral under Section 363 of the Bankruptcy Code (or any comparable provision
of any other applicable Debtor Relief Law) (each, a “DIP Financing”), with such
DIP Financing to be secured by all or any portion of the Collateral (including
assets that, but for the application of Section 552 of the Bankruptcy Code (or
any comparable provision of any other applicable Debtor Relief Law) would be
Collateral) (it being understood that the ABL Agent and the ABL Secured Parties
shall not propose any DIP Financing with respect to the Notes Priority
Collateral in competition with the Notes Agent and the Notes Secured Parties
without the consent of the Notes Agent), then each of the Notes Agent, on behalf
of itself and the Notes Secured Parties, agrees that it will raise no objection
and will not support any objection to such DIP Financing or to the Liens
securing the same on the grounds of a failure to provide “adequate protection”
for the Liens of such Notes Agent securing the Notes Obligations or on any other
grounds (and will not request any adequate protection solely as a result of such
DIP Financing), so long as (i) the Notes Agent retains its Lien on the
Collateral to secure the Notes Obligations (in each case, including Proceeds
thereof arising after the commencement of the Insolvency Proceeding) and, as to
the Notes Priority Collateral only, such Lien has the same priority as existed
prior to the commencement of the Insolvency Proceeding and any Lien on Notes
Priority Collateral securing such DIP Financing is junior and subordinate to the
Lien of the Notes Agent on the Notes Priority Collateral, (ii) all Liens on ABL
Priority Collateral securing any such DIP Financing shall be senior to or on a
parity with the Liens of the ABL Agent and the ABL Secured Parties securing the
ABL Obligations on ABL Priority Collateral and (iii) if the ABL Agent receives
an adequate protection Lien on post-petition assets of the debtor to secure the
ABL Obligations, the Notes Agent also may seek to obtain an adequate protection
Lien on such post-petition assets of the debtor to secure the Notes Obligations,
provided that (x) such Liens in favor of the ABL Agent and the Notes Agent shall
be subject to the provisions of Section 6.1(c) hereof and (y) the foregoing
provisions of this Section 6.1(a) shall not prevent the Notes Agent and the
Notes Secured Parties from objecting to any provision in any DIP Financing
relating to any provision or content of a plan of reorganization.

(b)    If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of Notes Obligations, and the
Notes Agent or the Notes Secured Parties shall seek to provide any Borrower or
any Guarantor with, or consent to a third party providing, any DIP Financing,
with such DIP Financing to be secured by all or any portion of the Collateral
(including assets that, but for the application of Section 552 of the Bankruptcy
Code (or any comparable provision of any other applicable Debtor Relief Law)
would be Collateral) (it being understood that the Notes Agent and the Notes
Secured Parties shall not propose any DIP Financing with respect to the ABL
Priority Collateral in competition with the ABL Agent and the ABL Secured
Parties without the consent of the ABL Agent), then the ABL Agent, on behalf of
itself and the ABL Secured Parties, agrees that it will raise no objection and
will not support any objection to such DIP Financing or to the Liens securing
the same on the grounds of a failure to provide “adequate protection” for the
Liens of the ABL Agent securing the ABL Obligations or on any other grounds (and
will not request any adequate protection solely as a result of such DIP
Financing), so long as (i) the ABL Agent retains its Lien on the Collateral to
secure the ABL Obligations (in each case, including Proceeds thereof arising
after the commencement of the Insolvency Proceeding) and, as to the ABL Priority
Collateral only, such Lien has the same priority as existed prior to the
commencement of the Insolvency Proceeding and any Lien on ABL Priority
Collateral securing such DIP Financing is junior and

 

-26-



--------------------------------------------------------------------------------

subordinate to the Lien of the ABL Agent on the ABL Priority Collateral,
(ii) all Liens on Notes Priority Collateral securing any such DIP Financing
shall be senior to or on a parity with the Liens of the Notes Agent and the
Notes Secured Parties securing the Notes Obligations on Notes Priority
Collateral and (iii) if the Notes Agent receives an adequate protection Lien on
post-petition assets of the debtor to secure the Notes Obligations, the ABL
Agent also may seek to obtain an adequate protection Lien on such post-petition
assets of the debtor to secure the ABL Obligations, provided that (x) such Liens
in favor of the Notes Agent and the ABL Agent shall be subject to the provisions
of Section 6.1(c) hereof and (y) the foregoing provisions of this Section 6.1(b)
shall not prevent the ABL Agent and the ABL Secured Parties from objecting to
any provision in any DIP Financing relating to any provision or content of a
plan of reorganization.

(c)    All Liens granted to the ABL Agent or the Notes Agent in any Insolvency
Proceeding, whether as adequate protection or otherwise, are intended by the
Parties to be and shall be deemed to be subject to the Lien Priority and the
other terms and conditions of this Agreement.

Section 6.2    Relief From Stay. Until the Discharge of ABL Obligations has
occurred, each of the Notes Agent, on behalf of itself and the Notes Secured
Parties, agrees not to seek relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of any portion of the ABL Priority
Collateral without the ABL Agent’s express written consent. Until the Discharge
of Notes Obligations has occurred, the ABL Agent, on behalf of itself and the
ABL Secured Parties, agrees not to seek relief from the automatic stay or any
other stay in any Insolvency Proceeding in respect of any portion of the Notes
Priority Collateral without the Notes Agent’s express written consent.

Section 6.3    No Contest. Each of the Notes Agent, on behalf of itself and the
Notes Secured Parties, agrees that, prior to the Discharge of ABL Obligations,
none of them shall contest (or support any other Person contesting) (a) any
request by the ABL Agent or any ABL Secured Party for adequate protection of its
interest in the Collateral (unless in contravention of Section 6.1(b) above or
unless such adequate protection would come in the form of cash payments from the
proceeds of Notes Priority Collateral), or (b) any objection by the ABL Agent or
any ABL Secured Party to any motion, relief, action, or proceeding based on a
claim by the ABL Agent or any ABL Secured Party that its interests in the
Collateral (unless in contravention of Section 6.1(b) above) are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to the ABL Agent as
adequate protection of its interests are subject to this Agreement. The ABL
Agent, on behalf of itself and the ABL Secured Parties, agrees that, prior to
the Discharge of Notes Obligations, none of them shall contest (or support any
other Person contesting) (i) any request by the Notes Agent or any Notes Secured
Party for adequate protection of its interest in the Collateral (unless in
contravention of Section 6.1(a) above or unless such adequate protection would
come in the form of cash payments from the proceeds of ABL Priority Collateral),
or (ii) any objection by the Notes Agent or any Notes Secured Party to any
motion, relief, action or proceeding based on a claim by the Notes Agent or any
Notes Secured Party that its interests in the Collateral (unless in
contravention of Section 6.1(a) above) are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to the Notes Agent as adequate protection of its
interests are subject to this Agreement.

Section 6.4    Asset Sales. Each of the Notes Agent, on behalf of itself and the
Notes Secured Parties, that it will not oppose any sale consented to by the ABL
Agent of any ABL Priority Collateral pursuant to Section 363(f) of the
Bankruptcy Code (or any comparable provision of any other applicable Debtor
Relief Law) so long as the proceeds of such sale are applied in accordance with
this Agreement. The ABL Agent agrees, on behalf of itself and the ABL Secured
Parties, that it will not oppose any sale consented to by the Notes Agent of any
Notes Priority Collateral pursuant to Section 363(f) of the Bankruptcy Code (or
any comparable provision of any other applicable Debtor Relief Law) so long as
the proceeds of such sale are applied in accordance with this Agreement. If such
sale of Collateral includes

 

-27-



--------------------------------------------------------------------------------

both ABL Priority Collateral and Notes Priority Collateral and the Parties are
unable after negotiating in good faith to agree on the allocation of the
purchase price between the ABL Priority Collateral and Notes Priority
Collateral, either Party may apply to the court in such Insolvency Proceeding to
make a determination of such allocation, and the court’s determination shall be
binding upon the Parties.

Section 6.5    Separate Grants of Security and Separate Classification. Each
Notes Secured Party, the Notes Agent, each ABL Secured Party and the ABL Agent
acknowledges and agrees that (i) the grants of Liens pursuant to the ABL
Security Documents and the Term Security Documents constitute two or more
separate and distinct grants of Liens and (ii) because of, among other things,
their differing rights in the Collateral, the Notes Obligations are
fundamentally different from the ABL Obligations and must be separately
classified in any plan of reorganization or similar dispositive restructuring
plan proposed, confirmed, or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the ABL Secured Parties and the Notes
Secured Parties in respect of the Collateral constitute only one secured claim
(rather than separate classes of senior and junior secured claims), then the ABL
Secured Parties and the Notes Secured Parties hereby acknowledge and agree that
all distributions from the Collateral shall be made as if there were separate
classes of ABL Obligation claims and Notes Obligation claims against the Credit
Parties, with the effect being that, to the extent that the aggregate value of
the ABL Priority Collateral or Notes Priority Collateral is sufficient (for this
purpose ignoring all claims held by the other Secured Parties), the ABL Secured
Parties or the Notes Secured Parties, respectively, shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest, fees, or expenses that is available from each pool of
Priority Collateral for each of the ABL Secured Parties and the Notes Secured
Parties, respectively, before any distribution from such pool of Priority
Collateral is made in respect of the claims held by the other Secured Parties,
with the other Secured Parties hereby acknowledging and agreeing to turn over to
the respective other Secured Parties amounts otherwise received or receivable by
them from such pool of Priority Collateral to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the aggregate recoveries.

Section 6.6    Enforceability. The provisions of this Agreement are intended to
be and shall be enforceable under Section 510(a) of the Bankruptcy Code (or any
comparable provision of any other applicable Debtor Relief Law).

Section 6.7    ABL Obligations Unconditional. All rights of the ABL Agent
hereunder, and all agreements and obligations of the Notes Agent and the Credit
Parties (to the extent applicable) hereunder, shall remain in full force and
effect irrespective of:

(i)    any lack of validity or enforceability of any ABL Document;

(ii)    any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the ABL Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any ABL Document;

(iii)    any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the ABL Obligations or any guarantee or guaranty
thereof; or

 

-28-



--------------------------------------------------------------------------------

(iv)    any other circumstances that otherwise might constitute a defense (other
than payment in full of the ABL Obligations) available to, or a discharge of,
any Credit Party in respect of the ABL Obligations, or of any of the Notes Agent
or any Credit Party, to the extent applicable, in respect of this Agreement.

Section 6.8    Notes Obligations Unconditional. All rights of the Notes Agent
hereunder, all agreements and obligations of the ABL Agent and the Credit
Parties (to the extent applicable) hereunder, shall remain in full force and
effect irrespective of:

(i)    any lack of validity or enforceability of any Notes Document;

(ii)    any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the Notes Obligations, or any amendment, waiver
or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Notes Document;

(iii)    any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Notes Obligations or any guarantee or guaranty
thereof; or

(iv)    any other circumstances that otherwise might constitute a defense (other
than payment in full of the Notes Obligations) available to, or a discharge of,
any Credit Party in respect of the Notes Obligations, or of any of the ABL Agent
or any Credit Party, to the extent applicable, in respect of this Agreement.

Section 6.9    Adequate Protection. Except to the extent expressly provided in
Sections 6.1 and 6.3, nothing in this Agreement shall limit the rights of the
ABL Agent and the ABL Secured Parties, on the one hand, and the Notes Agent and
the Notes Secured Parties, on the other hand, from seeking or requesting
adequate protection with respect to their respective interests in the applicable
Collateral in any Insolvency Proceeding, including adequate protection in the
form of a cash payment, periodic cash payments, cash payments of interest,
additional collateral or otherwise; provided that (a) in the event that the ABL
Agent, on behalf of itself or any of the ABL Secured Parties, seeks or requests
adequate protection in respect of the ABL Obligations and such adequate
protection is granted in the form of a Lien on additional or replacement
collateral comprising assets of the type of assets that constitute Notes
Priority Collateral, then the ABL Agent, on behalf of itself and each of the ABL
Secured Parties, agrees that the Notes Agent shall have the right to seek or
request a senior Lien on such collateral as security and adequate protection for
the Notes Obligations and that any Lien on such collateral securing or providing
adequate protection for the ABL Obligations shall be subordinate to the Lien on
such collateral securing or providing adequate protection for the Notes
Obligations and (b) in the event that either the Notes Agent, on behalf of
itself or any of the Notes Secured Parties, seeks or requests adequate
protection in respect of the Notes Obligations and such adequate protection is
granted in the form of a Lien on additional or replacement collateral comprising
assets of the type of assets that constitute ABL Priority Collateral, then each
of the Notes Agent, on behalf of itself and each of the Notes Secured Parties,
agrees that the ABL Agent shall have the right to seek or request a senior Lien
on such collateral as security and adequate protection for the ABL Obligations
and that any Lien on such collateral securing or providing adequate protection
for the Notes Obligations shall be subordinate to the Lien on such collateral
securing or providing adequate protection for the ABL Obligations.

 

-29-



--------------------------------------------------------------------------------

Section 6.10    Plan of Reorganization.

(a)    If, in any Insolvency Proceeding, debt obligations of the reorganized
debtor secured by Liens upon the Collateral are distributed, pursuant to a plan
of reorganization or similar dispositive restructuring plan, on account of ABL
Obligations and on account of Notes Obligations, then, to the extent the debt
obligations distributed on account of the ABL Obligations and on account of the
Notes Obligations are secured by Liens upon the same Collateral, the provisions
of this Agreement will survive the distribution of such debt obligations
pursuant to such plan and will apply with like effect to the Liens securing such
debt obligations.

(b)    Each of the ABL Secured Parties and the Notes Secured Parties may vote on
any plan of reorganization or similar dispositive restructuring plan with
respect to the ABL Obligations or the Notes Obligations (as applicable);
provided that none of the ABL Secured Parties or the Notes Secured Parties shall
propose, vote to accept, or otherwise support a plan of reorganization,
arrangement, compromise or liquidation or similar dispositive restructuring
plan, or any other document, agreement or proposal similar to the foregoing that
is inconsistent with or in contravention of the terms of this Agreement.

ARTICLE 7

MISCELLANEOUS

Section 7.1    Rights of Subrogation. The Notes Agent, on behalf of itself and
the Notes Secured Parties, agrees that no payment to the ABL Agent or any ABL
Secured Party pursuant to the provisions of this Agreement shall entitle the
Notes Agent or any Notes Secured Party to exercise any rights of subrogation in
respect thereof until the Discharge of ABL Obligations shall have occurred.
Following the Discharge of ABL Obligations, the ABL Agent agrees to execute such
documents, agreements, and instruments as the Notes Agent or any Notes Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the ABL Obligations resulting from payments to the ABL
Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Agent are paid by the Credit Parties or such Person upon request for payment
thereof. The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
agrees that no payment to the Notes Agent or any Notes Secured Party pursuant to
the provisions of this Agreement shall entitle the ABL Agent or any ABL Secured
Party to exercise any rights of subrogation in respect thereof until the
Discharge of Notes Obligations shall have occurred. Following the Discharge of
Notes Obligations, the Notes Agent agrees to execute such documents, agreements,
and instruments as the ABL Agent or any ABL Secured Party may reasonably request
to evidence the transfer by subrogation to any such Person of an interest in the
Notes Obligations resulting from payments to the Notes Agent by such Person, so
long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the Notes Agent are paid by
the Credit Parties or such Person upon request for payment thereof.

Section 7.2    Further Assurances. The Parties will, at the cost and expense of
the Credit Parties, and at any time and from time to time, promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, or that either Party may reasonably request, in
order to protect any right or interest granted or purported to be granted hereby
or to enable the ABL Agent or the Notes Agent to exercise and enforce its rights
and remedies hereunder; provided, however, that no Party shall be required to
pay over any payment or distribution, execute any instruments or documents, or
take any other action referred to in this Section 7.2, to the extent that such
action would contravene any law, order or other legal requirement or any of the
terms or provisions of this Agreement, and in the event of a controversy or
dispute, such Party may interplead any payment or distribution in any court of
competent jurisdiction, without further responsibility in respect of such
payment or distribution under this Section 7.2.

 

-30-



--------------------------------------------------------------------------------

Section 7.3    Representations. The Notes Agent represents and warrants to the
ABL Agent that it has the requisite power and authority under the Notes
Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of the Notes Agent and the Notes Secured Parties that this
Agreement shall be a binding obligation of the Notes Agent, enforceable against
the Notes Agent, and that the terms of the Original Notes Indenture authorize
the Notes Agent to execute and deliver this Agreement and bind the Notes Secured
Parties to the terms hereof. The ABL Agent represents and warrants to the Notes
Agent that it has the requisite power and authority under the ABL Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the ABL Secured Parties and that this Agreement shall be a
binding obligation of the ABL Agent and the ABL Secured Parties, enforceable
against the ABL Agent and the ABL Secured Parties in accordance with its terms.

Section 7.4    Amendments. (a) No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Party hereto shall be effective
unless it is in a written agreement executed by the Notes Agent and the ABL
Agent and, in the case of any amendment or waiver that would be materially
adverse to any Credit Party, the Borrower, then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

(b)    It is understood that the representative for any ABL Secured Party or
Notes Secured Party, as applicable, providing any additional ABL Obligations or
Notes Obligations, as applicable, without the consent of the ABL Agent and/or
any other ABL Secured Party or the Notes Agent and/or any other Notes Secured
Party, may execute a joinder to this Agreement substantially in the form
attached as Annex I hereto to have additional indebtedness or other obligations
(“Additional Debt”) of any of the Credit Parties become ABL Obligations or Notes
Obligations, as the case may be, under this Agreement; provided that such
Additional Debt is permitted to be incurred by the ABL Documents and Notes
Documents then extant, and is permitted by such agreements to be subject to the
provisions of this Agreement as ABL Obligations or Notes Obligations, as
applicable.

(c)    In connection with the implementation of any Additional Debt, this
Agreement may be amended with the consent of (i) in the case of any Additional
Debt consisting of Notes Obligations, the Controlling Notes Agent or (ii) in the
case of any Additional Debt consisting of ABL Obligations, the Controlling ABL
Agent, to include such intercreditor arrangements among the Notes Secured
Parties and/or the ABL Secured Parties, as applicable, governing the rights,
benefits and privileges as among (A) the Notes Secured Parties in respect of any
or all of the Collateral (subject, as between the Notes Secured Parties, on the
one hand, and the ABL Secured Parties, on the other hand, to the provisions of
this Agreement) and (B) the ABL Secured Parties in respect of any or all of the
Collateral (subject, as between the ABL Secured Parties, on the one hand, and
the Notes Secured Parties, on the other hand, to the provisions of this
Agreement), including as to the application of proceeds of any Collateral,
voting rights, control of any Collateral and waivers with respect to any
Collateral, in each case so long as the terms thereof do not violate or conflict
with the terms of this Agreement or the Notes Documents or the ABL Documents, as
applicable.

Section 7.5    Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, telecopied, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a telecopy or five (5) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed). For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section) shall be as set forth below or, as to each party,
at such other address as may be designated by such party in a written notice to
all of the other parties.

 

-31-



--------------------------------------------------------------------------------

ABL Agent:    Bank of America, N.A.    Attn: Andrew Cerussi    100 Federal St   
Boston, MA, 02110    Phone: (617) 434-9398    Fax: (617) 310-2686    E-mail:
andrew.cerussi@bofa.com Notes Agent:    U.S. Bank National Association   
Attention: Global Corporate Trust    Two Midtown Plaza    1349 West Peachtree
Street    Suite 1050    Atlanta, GA 30309    Fax: 404.898.2467

Section 7.6    No Waiver, Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 7.7    Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) subject to Section 5.3, remain
in full force and effect until the Discharge of ABL Obligations and the
Discharge of Notes Obligations shall have occurred, (b) be binding upon the
Parties and their successors and assigns, and (c) inure to the benefit of and be
enforceable by the Parties and their respective successors, transferees and
assigns. Nothing herein is intended, or shall be construed to give, any other
Person any right, remedy or claim under, to or in respect of this Agreement or
any Collateral. All references to any Credit Party shall include any Credit
Party as debtor-in-possession and any receiver or trustee for such Credit Party
in any Insolvency Proceeding. Without limiting the generality of the foregoing
clause (c), the ABL Agent, any ABL Secured Party, the Notes Agent or any Notes
Secured Party may assign or otherwise transfer all or any portion of the ABL
Obligations or the Notes Obligations, as applicable, to any other Person (other
than any Borrower, any Guarantor or any Affiliate of any Borrower or any
Guarantor (except as provided in any ABL Credit Agreement or the Original Notes
Indenture) and any Subsidiary of any Borrower or any Guarantor), and such other
Person shall thereupon become vested with all the rights and obligations in
respect thereof granted to the ABL Agent, any ABL Secured Party, the Notes Agent
or any Notes Secured Party, as the case may be, herein or otherwise. The ABL
Secured Parties and the Notes Secured Parties may continue, at any time and
without notice to the other parties hereto, to extend credit and other financial
accommodations, lend monies and provide Indebtedness to, or for the benefit of,
any Credit Party on the faith hereof.

Section 7.8    Governing Law: Entire Agreement. The validity, performance, and
enforcement of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York. This Agreement constitutes the entire
agreement and understanding among the Parties with respect to the subject matter
hereof and supersedes any prior agreements, written or oral, with respect
thereto.

Section 7.9    Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic methods shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

-32-



--------------------------------------------------------------------------------

Section 7.10    No Third Party Beneficiaries. This Agreement is solely for the
benefit of the ABL Agent, ABL Secured Parties, Notes Agent and Notes Secured
Parties. Except as set forth in Section 7.4, no other Person (including any
Borrower, any Guarantor or any Affiliate of any Borrower or any Guarantor, or
any Subsidiary of any Borrower or any Guarantor) shall be deemed to be a third
party beneficiary of this Agreement.

Section 7.11    Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

Section 7.12    Severability. If any of the provisions in this Agreement shall,
for any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

Section 7.13    [Reserved].

Section 7.14    SUBMISSION TO JURISDICTION; JURY TRIAL WAIVER.

(a)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT ANY ABL SECURED PARTY OR ANY NOTES SECURED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY ABL DOCUMENTS AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(b)    EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

-33-



--------------------------------------------------------------------------------

(c)    EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

Section 7.15    Intercreditor Agreement. This Agreement is an “intercreditor
agreement” referred to in the Original ABL Credit Agreement and the
Intercreditor Agreement referred to in the Original Notes Indenture. Nothing in
this Agreement shall be deemed to subordinate the payment obligations due (i) to
any ABL Secured Party to the obligations due to any Notes Secured Party or
(ii) to any Notes Secured Party to the obligations due to any ABL Secured Party,
in each case whether before or after the occurrence of an Insolvency Proceeding,
it being the intent of the Parties that this Agreement shall effectuate a
subordination of Liens but not a subordination of Indebtedness.

Section 7.16    No Warranties or Liability. The Notes Agent, and the ABL Agent
acknowledge and agree that neither has made any representation or warranty with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any other ABL Document or any Notes Document. Except as
otherwise provided in this Agreement, the Notes Agent, and the ABL Agent will be
entitled to manage and supervise their respective extensions of credit to any
Credit Party in accordance with law and their usual practices, modified from
time to time as they deem appropriate.

Section 7.17    Conflicts. In the event of any conflict between the provisions
of this Agreement and the provisions of any ABL Document or any Notes Document,
the provisions of this Agreement shall govern.

Section 7.18    Information Concerning Financial Condition of the Credit
Parties. The Notes Agent and the ABL Agent hereby assume responsibility for
keeping themselves informed of the financial condition of the Credit Parties and
all other circumstances bearing upon the risk of nonpayment of the ABL
Obligations or the Notes Obligations; provided that nothing in this Section 7.18
shall impose any obligation on the Notes Agent to keep itself informed of the
financial condition or the risk of nonpayment beyond that which may be required
by any Notes Indenture. The Notes Agent, and the ABL Agent hereby agree that no
party shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances. In the event the Notes Agent
or the ABL Agent, in its sole discretion, undertakes at any time or from time to
time to provide any information to any other party to this Agreement, (a) it
shall be under no obligation (i) to provide any such information to such other
party or any other party on any subsequent occasion, (ii) to undertake any
investigation not a part of its regular business routine, or (iii) to disclose
any other information, (b) it makes no representation as to the accuracy or
completeness of any such information and (c) the party receiving such
information hereby agrees to hold harmless the other party from and against any
and all losses, claims, damages, liabilities and expenses to which such
receiving party may become subject arising out of or in connection with the use
of such information.

Section 7.19    Agent Capacities. Except as expressly set forth herein, the ABL
Agent and the Notes Agent shall not have any duties or obligations in respect of
any of the Collateral, all of such duties and obligations, if any, being subject
to and governed by the applicable ABL Documents or Notes Documents, as the case
may be. It is understood and agreed that (i) Bank of America is entering into
this Agreement in its capacity as administrative agent and collateral agent
under the Original ABL Credit Agreement, and the provisions of the Original ABL
Credit Agreement applicable to Bank of America as administrative agent and
collateral agent thereunder (including its rights, privileges, immunities and
indemnities) shall also apply to Bank of America as the ABL Agent hereunder, and
(ii) U.S. Bank is entering into this Agreement in its capacity as notes
collateral agent under the Original Notes Indenture and the provisions of the
Original Notes Indenture applicable to U.S. Bank as collateral agent thereunder
(including its rights, privileges, immunities and indemnities) shall also apply
to U.S. Bank as Notes Agent hereunder.

 

-34-



--------------------------------------------------------------------------------

Section 7.20    Additional Credit Parties. The Company shall cause each Person
that becomes a Credit Party after the date hereof to become a party to this
Agreement by execution and delivery by such Person of a joinder to this
Agreement substantially in the form attached as Annex II hereto.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

 

-35-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

BANK OF AMERICA, N.A., in its capacity as the ABL Agent By:  

/s/ Andrew Cerussi

Name:   Andrew Cerussi Title:   Senior Vice President

[Signature Page to Intercreditor Agreement (GameStop)]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, in its capacity as the Notes Agent By:  

/s/ Jack Ellerin

Name:   Jack Ellerin Title:   Vice President

[Signature Page to Intercreditor Agreement (GameStop)]



--------------------------------------------------------------------------------

GAMESTOP CORP.

GAMESTOP, INC.

SUNRISE PUBLICATIONS, INC.

ELBO INC.

EB INTERNATIONAL HOLDINGS, INC.

GAMESTOP TEXAS LTD.

GS MOBILE, INC.

GEEKNET, INC.

MARKETING CONTROL SERVICES, INC.

SOCOM LLC

 

By:  

/s/ James A. Bell

Name:   James A. Bell Title:   Executive Vice President, Chief Financial Officer

GME ENTERTAINMENT, LLC

 

By:  

/s/ James A. Bell

Name:   James A. Bell Title:   Manager

[Signature Page to Intercreditor Agreement (GameStop)]



--------------------------------------------------------------------------------

ANNEX I

ADDITIONAL DEBT JOINDER AGREEMENT

THIS ADDITIONAL DEBT JOINDER AGREEMENT (this “Agreement”), dated as of
                         , 200    , is executed by
                                        , a                     , as collateral
[agent][trustee] (in such capacity, the “New Representative”) in connection with
that certain Intercreditor Agreement (the “Intercreditor Agreement”), dated as
of July 6, 2020 among BANK OF AMERICA, N.A., as ABL Agent, and U.S. BANK
NATIONAL ASSOCIATION, as Notes Agent, each additional representative in respect
of Additional Debt from time to time party thereto and each of the other Credit
Parties party thereto. All capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Intercreditor Agreement.

This Agreement is being delivered in connection with the execution and delivery
of that certain [●] dated as of the date hereof (as amended, supplemented or
otherwise modified from time to time, the “Additional Debt Agreement”) among
[●], and the New Representative, pursuant to which [described new debt being
issued] (the “Additional Debt”), which Additional Debt shall constitute
[ABL][Notes] Obligations and which holders of the Additional Debt (the
“Debtholders”) shall constitute [ABL][Notes] Secured Parties, in each case,
under the Intercreditor Agreement.

1.    Joinder. The undersigned, [●], in its capacity as the New Representative
hereby joins the Intercreditor Agreement as additional [ABL][Notes] Agent acting
for and on behalf of the Debtholders as [ABL][Notes] Secured Parties under, and
as defined in, the Intercreditor Agreement for all purposes thereof on the terms
set forth therein, and agrees to be bound by the terms, conditions and
provisions of the Intercreditor Agreement as fully as if the undersigned had
executed and delivered the Intercreditor Agreement as of the date thereof.

2.    Lien Sharing and Priority Confirmation. The New Representative, on behalf
of itself and each Debtholder (together with the New Representative, the “New
Pari Passu Creditors”), hereby agrees, as a condition to having the obligations
in respect of the Additional Debt being treated as [ABL][Notes] Obligations
under the Intercreditor Agreement that: (a), all [ABL][Notes] Obligations will
be and are secured equally and ratably by all Liens on the Collateral and that
all Liens granted pursuant to the [ABL][Notes] Collateral Documents will be
enforceable by the Controlling [ABL][Notes] Agent for the benefit of all
[ABL][Notes] Secured Parties equally and ratably; (b) the New Representative and
each other New Pari Passu Creditor confirms and agrees to be bound by the terms,
conditions and provisions of the foregoing and the Intercreditor Agreement,
including, without limitation, the provisions relating to the ranking of Liens
and the order of application of proceeds from the enforcement of Liens; and
(c) the New Representative shall perform its obligations under the Intercreditor
Agreement.

3.    Authority as Agent. The New Representative represents, warrants and
acknowledges that, pursuant to the authorizations set forth in the Additional
Debt Agreement, it has the authority to bind each of the New Pari Passu
Creditors to the Intercreditor Agreement pursuant to the terms of this
Agreement.

4.    Counterparts. This Joinder may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute one contract.

5.    Governing Law. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties caused this Agreement to be duly executed and
delivered as of the day and year first above written.

 

Notice Address:     New Representative     [●]

      By:  

 

      Name:         Title:         [CREDIT PARTIES]       By:  

 

      Name:         Title:  



--------------------------------------------------------------------------------

ANNEX II

ADDITIONAL CREDIT PARTY JOINDER AGREEMENT

THIS ADDITIONAL CREDIT PARTY JOINDER AGREEMENT (this “Agreement”), dated as of
                         , 200    , is executed by
                                        , a                      (the “New
Subsidiary”) in favor of BANK OF AMERICA, N.A. (“ABL Agent”) and U.S. BANK
NATIONAL ASSOCIATION (“Notes Agent”), in their capacities as ABL Agent and Notes
Agent, respectively, under that certain Intercreditor Agreement (the
“Intercreditor Agreement”), dated as of July 6, 2020 among the ABL Agent, the
Notes Agent, each additional representative in respect of Additional Debt from
time to time party thereto and each of the other Credit Parties party thereto.
All capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Intercreditor Agreement.

The New Subsidiary, for the benefit of the ABL Agent and the Notes Agent, hereby
agrees as follows:

1.    The New Subsidiary hereby acknowledges the Intercreditor Agreement and
acknowledges, agrees and confirms that, by its execution of this Agreement, the
New Subsidiary will be deemed to be a Credit Party under the Intercreditor
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Intercreditor Agreement.

2.    The address of the New Subsidiary for purposes of Section 7.5 of the
Intercreditor Agreement is as follows:

 

                                                         

                                                         

                                                         

3.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE NEW SUBSIDIARY
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, as of the day and year first above written.

 

[NEW SUBSIDIARY]

By:  

 

Name:  

 

Title:  

 